 



Exhibit 10.1
Confidential Treatment Requested:
Confidential portions of this document have been redacted and have been filed
separately with the
Commission.
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into
this 30th day of November, 2006, by and between Micrus Endovascular Corporation,
a Delaware corporation (the “Purchaser”); Micrus Design Technology, Inc., a
Delaware corporation (“Purchaser Sub”); VasCon, LLC, a Delaware limited
liability company (the “Seller”); [***], collectively, the “Members” and each a
“Member”). Certain capitalized terms used in this Agreement are defined on
Exhibit A hereto.
RECITALS
     WHEREAS, Seller is engaged in the development, manufacture, distribution
and sale of vascular access products and accessories and the development,
manufacture, distribution and sale of equipment and processes used in the
manufacture of such access products and accessories (the “Business”);
     WHEREAS, the Members own 9,500,000 units of ownership interest in Seller,
which constitute 100% of the outstanding ownership interest in Seller; and
     WHEREAS, Purchaser, through its wholly owned Purchaser Sub, desires to
purchase from Seller and Seller desires to sell to Purchaser Sub substantially
all of the assets, properties, rights and claims of, or related to, the Business
on the terms and conditions set forth herein; and
     WHEREAS, concurrent with the execution of this Agreement, (i) Purchaser and
certain of the Members and Key Employees will enter into a mutually acceptable
offer letter or consulting agreement, the effectiveness of which will be
conditioned upon the Closing of the Transaction; and (ii) Purchaser, Purchaser
Sub and each of the Members will enter into a mutually acceptable
confidentiality and non-competition agreement, the effectiveness of which will
be conditioned upon the Closing of the Transaction.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
ARTICLE 1. THE TRANSACTION
     1.1 Purchased Assets. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall sell, transfer, convey, assign and
deliver to Purchaser Sub, and Purchaser Sub shall purchase from Seller, all of
Seller’s right, title and interest in, to and under the assets, properties,
goodwill and rights of Seller used in the conduct of the Business of every
nature, kind and description, tangible and intangible, wherever located, whether
or not carried on the books of

 



--------------------------------------------------------------------------------



 



Seller (other than the Excluded Assets) (collectively, the “Purchased Assets”),
including the following:
          (a) Receivables. All accounts and notes receivable, checks, negotiable
instruments and chattel papers (the “Receivables”), including the Receivables
listed on Schedule 1.1(a);
          (b) Inventory. All inventory of Seller Products and its components,
wherever located and whether held by Seller or third parties, including all raw
materials, work in process, samples, packaging, supplies, service parts,
purchased parts and goods and damaged or fragmented inventory and the finished
goods listed on Schedule 1.1(b) (collectively, the “Inventory”) and any and all
rights to market and sell all such Inventory;
          (c) Machinery and Equipment. All tools, dies, jigs, molds, patterns,
machinery and equipment (including manufacturing assembly and test equipment),
wherever located and whether held by Seller or third parties (the “Machinery and
Equipment”), including the Machinery and Equipment listed on Schedule 1.1(c);
          (d) Personal Property. All personal property, office furnishings and
furniture, display racks, shelves, decorations, supplies and other tangible
personal property (the “Personal Property”), including the Personal Property
listed on Schedule 1.1(d);
          (e) Cash. Cash, cash equivalents and marketable securities;
          (f) Leased Real Property. All rights in, to and under the real estate
leases listed on Schedule 1.1(f) (the “Real Property Leases”), together with all
of Seller’s right, title and interest in and to all land, buildings, structures,
easements, appurtenances, improvements (including construction in progress) and
fixtures located thereon (the “Leased Real Property”);
          (g) Personal Property Leases. All rights in, to and under leases of
personal property to which Seller is a party (the “Personal Property Leases”),
including the Personal Property Leases listed on Schedule 1.1(g);
          (h) Intellectual Property. All Seller Intellectual Property and Seller
Intellectual Property Rights, including without limitation the Seller
Intellectual Property listed on Schedule 1.1(h) but excluding [***];
          (i) Deposits and Advances. All performance and other bonds, security
and other deposits, advances, advance payments, prepaid credits/expenses and
deferred charges (the “Deposits and Advances”), including the Deposits and
Advances listed on Schedule 1.1(i);
          (j) Rebates and Credits. All rights in, to and under claims for
refunds, rebates or other discounts due from suppliers or vendors and rights to
offset in respect thereof (the “Rebates and Credits”), including those Rebates
and Credits listed on Schedule 1.1(j);
          (k) Seller Contracts. All rights in, to and under any and all
Contracts to which Seller is a party or may be bound or receive benefits or by
which the Purchased Assets or Assumed Liabilities may be affected, except for
the Excluded Contracts (collectively, “Seller

-2-



--------------------------------------------------------------------------------



 



Contracts”), including all Material Contracts (other than the Excluded
Contracts) listed on Schedule 1.1(k);
          (l) Governmental Approvals. All Governmental Approvals (and pending
applications therefor), including the Governmental Approvals listed on
Schedule 1.1(l);
          (m) Claims. All claims, choses-in-action, rights in action, rights to
tender claims or demands to Seller’s insurance companies, rights to any
insurance proceeds, and other similar claims (the “Seller Claims”), including
the Seller Claims listed and any insurance policies specified by Seller on
Schedule 1.1(m);
          (n) Books and Records. All books, files, papers, agreements,
correspondence, databases, information systems, programs, software, documents,
records and documentation thereof related to any of the Purchased Assets or the
Assumed Liabilities, or used in the conduct of the Business, on whatever medium
(the “Books and Records”); and
          (o) Other Assets. All other assets, properties, rights and claims
related to the operations or conduct of the Business or which arise in or from
the conduct thereof.
     1.2 Excluded Assets. Notwithstanding Section 1.1 or anything else in this
Agreement, the following assets of Seller (the “Excluded Assets”) shall not be
included in the Purchased Assets and shall remain the property of Seller after
the Closing:
          (a) Certain Debt. Any intercompany or intracompany receivable cash
balances between Seller and any of its Affiliates or between any of its
Affiliates;
          (b) Corporate Documents. Corporate seals, certificates of
incorporation or organization, operating agreements, minute books,
capitalization records, membership and economic interest transfer records, or
other records related to the corporate organization of Seller;
          (c) Employee Benefit Contracts. Seller Benefit Plans and contracts of
insurance for employee group medical, dental and life insurance plans;
          (d) Certain Other Property. The assets listed on Schedule 1.2(d);
          (e) Insurance Policies. All insurance policies (except to the extent
specified in Section 1.1(m);
          (f) Records. All personnel records and other records that Seller is
required by law to retain in its possession;
          (g) Deposits. Any Deposits and Advances, Rebates and Credits or Seller
Claims related to any Excluded Liability;
          (h) Excluded Contracts. All of the excluded Contracts listed on
Schedule 1.2(h) (“Excluded Contracts”);

-3-



--------------------------------------------------------------------------------



 



          (i) [***].
          (j) Rights Under Certain Agreements. All rights under a Transaction
Agreement.
     1.3 Assumed Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall assign, and Purchaser Sub shall assume
only the Assumed Liabilities. For the purposes of this Agreement, the “Assumed
Liabilities” shall mean only the following Liabilities of Seller:
          (a) Any Liability arising after the Closing Date under the Seller
Contracts;
          (b) All trade accounts payable of Seller (i.e., payables to vendors,
specifically excluding any amounts payable to Members or Affiliates of Seller,
or related to the Excluded Assets) outstanding as of the Closing Date, and if
incurred after the Interim Balance Sheet Date, only as incurred in the ordinary
course of business (the “Assumed Accounts Payable”). Immediately prior to the
Closing, Seller and Buyer shall estimate in good faith the amount of the Assumed
Accounts Payable (such estimated amount, the “Estimated Assumed Accounts
Payable”); and
          (c) All customer deposits identified in Schedule 4.18, to the extent
outstanding on the Closing Date (the “Customer Deposits”).
     1.4 Excluded Liabilities. Except for the Assumed Liabilities, neither
Purchaser nor Purchaser Sub shall assume or be liable or responsible for any
Liability of Seller, or any Affiliate of Seller (collectively, the “Excluded
Liabilities”). Without limiting the foregoing, Purchaser and Purchaser Sub shall
not be obligated to assume, and do not assume, and hereby disclaim any of the
following Liabilities of Seller or its Affiliates:
          (a) Any Liability attributable to any assets, properties or Contracts
that are not included in the Purchased Assets, except Liabilities attributable
to Non-Assignable Assets, for which Seller and Purchaser have reached a mutually
acceptable arrangement pursuant to Section 1.5(b);
          (b) Any Liability for breaches of any Seller Contract on or prior to
the Closing Date or any Liability for payments or amounts due under any Seller
Contract on or prior to the Closing Date;
          (c) Any Liability for Taxes attributable to or imposed upon Seller or
its Affiliates, or attributable to or imposed upon the Purchased Assets for the
Pre-Closing Period, including any Transfer Taxes, including, without limitation,
any pro-rated portion of any personal property taxes;
          (d) Any Liability for or with respect to any loan, other indebtedness,
or account payable, including any such Liabilities owed to Affiliates of Seller;
          (e) Any Liability arising from accidents, occurrences, misconduct,
negligence, breach of fiduciary duty or statements made or omitted to be made
(including

-4-



--------------------------------------------------------------------------------



 



libelous or defamatory statements) on or prior to the Closing Date, whether or
not covered by workers’ compensation or other forms of insurance;
          (f) Any Liability arising as a result of any legal or equitable action
or judicial or administrative proceeding initiated at any time, to the extent
related to any action or omission on or prior to the Closing Date, including any
Liability for (i) infringement or misappropriation of any Intellectual Property
Rights or any other rights of any Person (including any right of privacy or
publicity); (ii) breach of product warranties; (iii) injury, death, property
damage or other losses arising with respect to or caused by Seller Products or
the manufacturer or design thereof; or (iv) violations of any Legal Requirements
(including federal and state securities laws);
          (g) Any Liability arising out of any Seller Benefit Plans or any
contract of insurance for employee group medical, dental or life insurance
plans;
          (h) Any Liability for making payments of any kind to employees
(including as a result of the Transaction, the termination of an employee by
Seller, or other claims arising out of the terms of employment with Seller) or
with respect to payroll taxes;
          (i) Any Liability incurred in connection with the making or
performance of this Agreement and the Transaction;
          (j) Any Environmental and Safety Laws Liabilities arising out of or
relating to the operation of the Business or Seller’s leasing, ownership or
operation of real property;
          (k) Any costs or expenses incurred in connection with shutting down,
deinstalling and removing equipment not purchased by Purchaser Sub and any costs
or expenses associated with any Seller Contracts not assumed by Purchaser Sub
hereunder;
          (l) Any Liability for expenses and fees incurred by Seller incidental
to the preparation of the Transaction Agreements, preparation or delivery of
materials or information requested by Purchaser or Purchaser Sub, and the
consummation of the Transaction, including all broker, counsel and accounting
fees and Transfer Taxes;
          (m) Any Liability arising out of transactions, commitments,
infringements, acts or omissions not in the ordinary course of business;
          (n) Any Liability related to or arising from the acquisition of the
Business by Seller;
          (o) Any Legal Requirement applicable to Seller, the Purchased Assets
or the Assumed Liabilities on or prior to the Closing Date or any Liability for
a violation of such a Legal Requirement;
          (p) Any Liability to any members; and
          (q) Any Liability for credit balances, credit memos and all other
amounts due to dealers, distributors and customers.

-5-



--------------------------------------------------------------------------------



 



     1.5 Non-Assignable Assets.
          (a) Notwithstanding the foregoing, if any of the Seller Contracts or
other Purchased Assets are not assignable or transferable (each, a
“Non-Assignable Asset”) without the consent of, or waiver by, a third party
(each, an “Assignment Consent”), either as a result of the provisions thereof or
applicable Legal Requirements, and any of such Assignment Consents are not
obtained by Seller on, prior to, or within thirty (30) days of the Closing Date,
Purchaser Sub may elect to either (i) have Seller permanently retain the
Non-Assignable Asset and all Liabilities relating thereto at the Closing (a
“Permanent Non-Assignable Asset”); or (ii) have Seller continue its efforts to
obtain the Assignment Consents after Closing, and, in either case, this
Agreement and the related instruments of transfer shall not constitute an
assignment or transfer of such Non-Assignable Assets, and Purchaser and
Purchaser Sub shall not assume Seller’s rights or obligations under such
Non-Assignable Asset (and such Non-Assignable Asset shall not be included in the
Purchased Assets). If Purchaser Sub elects item (ii) above, without limiting
Seller’s obligations under Section 6.9, Seller shall use its best efforts to
obtain all such Assignment Consents as soon as reasonably practicable after the
Closing Date and thereafter assign to Purchaser Sub such Non-Assignable Assets;
provided, however, that at any time Purchaser Sub at its sole and absolute
discretion may elect to have such Non-Assignable Asset be treated as a Permanent
Non-Assignable Asset and, with regard to any Non-Assignable Asset treated as a
Permanent Non-Assignable Asset, Seller shall have a right to full
indemnification pursuant to Article 11. Following any such assignment, such
assets shall be deemed Purchased Assets for purposes of this Agreement. This
Section 1.5(a) shall at all times remain subject to Article 9.
          (b) After the Closing, Seller shall cooperate with Purchaser Sub in
any reasonable arrangement designed to provide Purchaser Sub with all of the
benefits of the Non-Assignable Assets as if the appropriate Assignment Consents
had been obtained, including by granting subleases and establishing arrangements
whereby Purchaser Sub shall undertake the work necessary to perform under Seller
Contracts.
ARTICLE 2. CONSIDERATION FOR TRANSFER
     2.1 Purchase Price, Payment and Security for Indemnification Obligations.
          (a) Purchase Price. Based on information known to Purchaser and
Purchaser Sub on the date hereof, as full consideration for the sale,
assignment, transfer and delivery of the Purchased Assets by Seller to Purchaser
Sub and the other obligations of Seller and the Members hereunder, Purchaser and
Purchaser Sub, as the case may be, shall deliver to Seller at the Closing an
executed Assignment and Assumption, an initial payment equal to $5,000,000 plus
or minus the adjustments provided for below (the “Initial Payment”), and the
potential Earn-Out Payments described below (collectively, the “Purchase
Price”), payable in the manner described below.
               (i) Initial Payment. Purchaser and Purchaser Sub, as the case may
be, shall pay and deliver to Seller the Initial Payment in the following manner:
                    (1) A wire transfer of immediately available U.S. funds in
an aggregate amount equal to $2,500,000 minus the sum of (A) the Estimated
Assumed Accounts Payable less the Current Accounts

-6-



--------------------------------------------------------------------------------



 



Payable, plus (B) the Customer Deposits (the “Cash Amount”); for purposes of
this subparagraph the “Current Accounts Payable” shall mean the trade accounts
payable included within the Assumed Accounts Payable that are within 60 days of
the invoice date as of the Closing, provided, in any event, that such amount
shall be capped at $180,000; and
                    (2) A certificate (“Escrow Certificate”) for such number of
Shares of Purchaser’s Common Stock valued at $2,500,000, as determined by using
the average closing price per share of Purchaser’s Common Stock on the NASDAQ
National Market for the twenty (20) trading day period ending three (3) trading
days prior to the Closing Date, paid and delivered to the Escrow Agent pursuant
to the Escrow Agreement. In each case, the Shares shall be unregistered and
shall be restricted securities under the Act.
               (ii) Earn-Out Payments. Purchaser Sub shall pay Seller up to a
maximum aggregate amount of cash earn-out payments (“Earn-Out Payments”) of
$10,000,000 as described below in Section 2.1(b).
          (b) Earn-Out. The exact amount of the Earn-Out Payments will be equal
to the lesser of (i) total of the Manufacturing and Development Earn-Out (as
defined below) and the Revenue Earn-Out (as defined below) and (ii) $10,000,000.
               (i) The “Manufacturing and Development Earn-Out” shall be an
amount equal to the product obtained by multiplying (1) the number of units of
Internal Products manufactured by Seller and transferred to Purchaser Sub during
each Earn-Out Period (as defined below), by (2) the dollar amount per unit of
such Internal Products as set forth initially on Schedule 2.1(b). “Internal
Products” shall include each of the products and services set forth on
Schedule 2.1(b) attached hereto.
               (ii) The “Revenue Earn-Out” for each Earn-Out Period (as defined
below) shall be an amount equal to the sum of (i) the lesser of (A) 50% of Gross
Revenue during such Earn-Out Period from sales of External Products during such
Earn-Out Period or (B) 100% of Gross Margin generated from sales of External
Products during such Earn-Out Period, plus (ii) the lesser of (A) 30% of Gross
Revenue during such Earn-Out Period, or (B) 100% of Gross Margin generated from
sales of [***] during such Earn-Out Period.
                    (1) “[***]” shall mean any vascular access products
(excluding neurovascular access products) developed or manufactured based upon
or using Purchased Assets and sold by Purchaser Sub or its Affiliates to [***].
                    (2) “External Products” shall mean any vascular access
products and development services (excluding neurovascular access products and
development services) developed or manufactured based upon our using Purchased
Assets, sold by Purchaser Sub or its Affiliates to parties other than Purchaser
Sub or its Affiliates or [***].
                    (3) “Gross Revenue” shall mean the aggregate amount of all
gross revenue recognized in accordance with GAAP for sales of External Products
or [***], as applicable, less returns, credits, refunds, or write-offs of
receivables. For purposes of clarity, the parties acknowledge that credits,
refunds, or writeoffs may be deducted from Gross Revenue for

-7-



--------------------------------------------------------------------------------



 



the Earn-Out Period in which they occur or are charged, regardless of the
Earn-Out Period in which the related sale(s) took place.
                    (4) “Gross Margin” shall mean Gross Revenue net of fully
burdened overhead, materials, labor and all related costs of goods, in
accordance with GAAP.
               (iii) Not later than ninety (90) days following the last day of
each Earn-Out Period (as hereinafter defined) Purchaser Sub will pay the
Earn-Out Payment, if any, owing with respect to such Earn-Out Period. For
purposes hereof, the term “Earn-Out Period” shall mean the following: The first
Earn-Out Period will begin on the first day following the Closing and will end
on the last day of Purchaser’s current fiscal year, i.e., March 31, 2007. The
second and third Earn-Out Periods will begin and end on the first and last day
of Purchaser’s 2008 and 2009 fiscal years. The fourth Earn-Out Period will begin
on the first day of Purchaser’s 2010 fiscal year and will end on the third
anniversary of the Closing.
          (c) Security for Indemnification Obligations. Notwithstanding the
provisions of Section 2.1(a), as security for the indemnification obligations of
Seller set forth in this Agreement or any other Transaction Agreement, at the
Closing, Purchaser shall deliver to the Escrow Agent a portion of the Shares
otherwise deliverable pursuant to Section 2.1(a) valued at [***] (collectively,
the “Escrow Amount”). Such Escrow Amount shall be held in escrow (the “Escrow”)
by Escrow Agent generally for a period of [***] after the Closing Date, and
thereafter, to the extent not required by the Escrow Agent as an offset,
security or otherwise for Seller’s and/or Members’ indemnification obligations
hereunder or any other Transaction Agreement, shall be distributed to the
Seller, all as definitively set forth in, and subject to and in accordance with
the terms of an escrow agreement, substantially in the form mutually agreed upon
by Seller, Purchaser, Purchaser Sub and Escrow Agent attached hereto as
Exhibit 2.1(c) (the “Escrow Agreement”). Nothing in this Section 2.1 shall be
construed as limiting Seller’s liability to Purchaser and Purchaser Sub to the
Escrow Amount, nor shall payments from the Escrow Amount be considered as
liquidated damages for any breach under this Agreement or any other Transaction
Agreement.
     2.2 Purchase Price Adjustment.
          (a) Post-Closing Adjustment Amount and Payment. The “Post-Closing
Adjustment Amount” will be equal to the amount determined by subtracting the
Interim Working Capital from the Closing Working Capital. If the Post-Closing
Adjustment Amount is negative, the Post-Closing Adjustment Amount shall be paid
by wire transfer by Seller to an account specified by Purchaser. If the
Post-Closing Adjustment Amount is positive, the Post-Closing Adjustment Amount
shall be paid by wire transfer by Purchaser to an account specified by Seller.
All payments shall be with interest at the prime rate published by The Wall
Street Journal, as that rate may vary from time to time, or if no longer
published, a comparable rate payments, from and including the Closing Date but
excluding the date of payment thereof. Within three (3) business days after the
calculation of the Closing Working Capital becomes binding and conclusive on the
parties pursuant to Section 2.2(b), Seller or Purchaser, as the case may be,
shall make the wire transfer payment provided for in this Section 2.2(a).

-8-



--------------------------------------------------------------------------------



 



          (b) Adjustment Procedure.
               (i) “Working Capital” as of a given date shall mean the amount
calculated by subtracting the current liabilities of Seller included in the
Assumed Liabilities as of that date from the current assets of Seller included
in the Purchased Assets as of that date, provided that for purposes of
calculating the Working Capital of Seller as of the date of the Interim Balance
Sheet, the accounts payable as of the Interim Balance Sheet Date shall equal the
Estimated Assumed Accounts Payable, and the customer deposits as of the Interim
Balance Sheet Date shall equal the Customer Deposits (the “Interim Working
Capital”).
               (ii) Purchaser shall prepare financial statements (“Closing
Financial Statements”) of Seller as of the Closing Date and for the period from
the date of the Interim Balance Sheet through the Closing Date in accordance
with GAAP. Purchaser shall permit Seller to render all reasonable assistance in
connection with the preparation of the final balance sheet as of the Closing
(the “Closing Balance Sheet”). Purchaser shall then determine the Working
Capital as of the Closing Date minus accruals in accordance with GAAP in respect
of liabilities to be incurred by Purchaser or Purchaser Sub, as the case may be,
after the Closing Date (the “Closing Working Capital”) based upon the Closing
Financial Statements in accordance with GAAP. Purchaser shall deliver the
Closing Financial Statements and its determination of the Closing Working
Capital to Seller within ninety (90) days following the Closing Date.
               (iii) If within thirty (30) days following delivery of the
Closing Financial Statements and the Closing Working Capital calculation Seller
has not given Purchaser written notice of its objection as to the Closing
Working Capital calculation (which notice shall state the basis of Seller’s
objection), then the Closing Working Capital calculated by Purchaser shall be
binding and conclusive on the parties and be used in computing the Post-Closing
Adjustment Amount.
               (iv) If Seller duly gives Purchaser such notice of objection, and
if Seller and Purchaser fail to resolve the issues outstanding with respect to
the Closing Financial Statements and the calculation of the Closing Working
Capital within thirty (30) days of Purchaser’s receipt of Seller’s objection
notice, Seller and Purchaser shall submit the issues remaining in dispute to an
independent public accounting firm of national reputation mutually acceptable to
Purchaser and Seller (the “Independent Accountants”) for resolution. If issues
are submitted to the Independent Accountants for resolution, (i) Seller and
Purchaser shall furnish or cause to be furnished to the Independent Accountants
such work papers and other documents and information relating to the disputed
issues as the Independent Accountants may request and are available to that
party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any material relating to the disputed issues and to
discuss the issues with the Independent Accountants; (ii) the determination by
the Independent Accountants, as set forth in a notice to be delivered to both
Seller and Purchaser within sixty (60) days of the submission to the Independent
Accountants of the issues remaining in dispute, shall be final, binding and
conclusive on the parties and shall be used in the calculation of the Closing
Working Capital; and (iii) Seller and Purchaser or Purchaser Sub, as the case
may be, will each bear fifty percent (50%) of the fees and costs of the
Independent Accountants for such determination.

-9-



--------------------------------------------------------------------------------



 



     2.3 Allocation of Purchase Price. As soon as practicable after the
applicable party has received the amount owed for the Post-Closing Adjustment
Amount pursuant to Section 2.2, Purchaser shall provide to Seller for Seller’s
review and approval (which approval shall not be unreasonably withheld) a
proposed allocation of the Purchase Price, as adjusted pursuant to Section 2.3,
among the various classes of Purchased Assets (as such classes are defined for
the purposes of Section 1060 of the Code). All allocations made pursuant to this
Section 2.3 shall be made in accordance with the requirements of Section 1060 of
the Code. None of the parties shall take a position on any Tax Return (including
IRS Form 8594), before any Tax Authority or in any judicial proceeding that is
in any manner inconsistent with such allocation without the written consent of
the other parties to this Agreement or unless specifically required pursuant to
a determination by an applicable Tax Authority. The parties shall promptly
advise each other of the existence of any tax audit, controversy or litigation
related to any allocation hereunder. Any dispute arising under this Section 2.3
shall be resolved in the same manner as disputes are resolved pursuant to
Section 2.1(b)(iv) above.
ARTICLE 3. CLOSING AND CLOSING DELIVERIES
     3.1 Closing; Time and Place. The closing of the purchase and sale provided
for in this Agreement (the “Closing”) shall occur at the offices of Greenberg
Traurig, LLP, 1221 Brickell Avenue, Miami, FL 33131, at 10:00 A.M. EST on the
third (3rd) Business Day after the day on which all of the conditions to closing
set forth in Article 9 are satisfied or waived (other than conditions that are
intended to be satisfied at the Closing), or at such other date, time or place
as the parties may agree (the “Closing Date”).
     3.2 Deliveries by Seller and Members. At the Closing, Seller and Members,
as the case may be, shall (i) take all steps necessary to place Purchaser or
Purchaser Sub in actual possession and operating control of the Business and the
Purchased Assets and (ii) deliver the following items, duly executed by Seller
and the Members, as applicable, all of which shall be in a form and substance
reasonably acceptable to Purchaser and Purchaser’s counsel:
          (a) General Assignment and Bill of Sale. General Assignment and Bill
of Sale covering all of the applicable Purchased Assets, substantially in the
form attached hereto as Exhibit 3.2(a) (the “General Assignment and Bill of
Sale”);
          (b) Assignment and Assumption Agreement. Assignment and Assumption
Agreement, covering all of the Assumed Liabilities, substantially in the form
attached hereto as Exhibit 3.2(b) (the “Assignment and Assumption”);
          (c) Intellectual Property Assignment. Any and all documents necessary
to properly record the assignment to Purchaser Sub all of Seller’s right, title
and interest in and to the Seller Intellectual Property, including (i) a
trademark assignment (the “Trademark Assignment”), substantially in the form of
Exhibit 3.2(c)(i) attached hereto, for all of the Trademarks; and (ii) a patent
assignment (the “Patent Assignment”) substantially in the form of
Exhibit 3.2(c)(ii) hereto, for all of the Patents;
          (d) Other Conveyance Instruments. Such other specific instruments of
sale, transfer, conveyance and assignment as Purchaser or Purchaser Sub may
request;

-10-



--------------------------------------------------------------------------------



 



          (e) FIRPTA. A FIRPTA Notification of Non-Foreign Person Status,
substantially in the form attached hereto as Exhibit 3.2(e) (the “FIRPTA
Notification Letter”);
          (f) Notice to IRS. A Notice to the IRS regarding the FIRPTA
Notification Letter, substantially in the form attached hereto as Exhibit 3.2(f)
(the “IRS Notice”), together with a written authorization for Purchaser or
Purchaser Sub to deliver the IRS Notice to the IRS on behalf of Seller upon the
Closing;
          (g) Assignments of Leases. Assignments of all Real Property Leases and
Personal Property Leases;
          (h) Contractor Agreements. The Contractors Agreements executed by
[***];
          (i) Opinion of Seller’s and Members’ Counsel Seller shall have
delivered to Purchaser and Purchaser Sub an Opinion of Seller’s and Members’
counsel, substantially in the form attached hereto as Exhibit 9.1(e);
          (j) Seller Contracts. Originals of all Seller Contracts;
          (k) Offer Letters. The Offer Letters in substantially the form
attached hereto as 3.2(k) executed by the Members and Key Employees, as
applicable;
          (l) Non-Competition Agreements. The Non-Competition Agreements in
substantially the form attached hereto as Exhibit 3.2(l), executed by the
Members;
          (m) Request for Reconveyance of Deed of Trust; Payoff and Release
Letters. Request for Reconveyance of Deed of Trust, and payoff and release
letters from creditors of Seller, together with UCC-3 termination statements
with respect to any financing statements filed against the Business or any of
the Purchased Assets, terminating all Encumbrances (including Tax liens) on any
of the Purchased Assets;
          (n) Books and Records. The Books and Records;
          (o) Certificate of Representations and Warranties and Member Approval.
A Certificate executed on behalf of Seller by its Chief Executive Officer and
each of the Members, certifying (i) the matters in Section 9.1(a); and (ii) that
the members of Seller have approved this Agreement and the Transaction in
accordance with Section 9.1(f); and
          (p) Certificate of Good Standing. A certificate from the Secretary of
State of Delaware as to Seller’s good standing and payment of all applicable
taxes.
     3.3 Deliveries by Purchaser or Purchaser Sub. At the Closing, Purchaser or
Purchaser Sub, as the case may be, shall deliver the following items, duly
executed by Purchaser as applicable, all of which shall be in a form and
substance reasonably acceptable to Seller and Seller’s counsel:

-11-



--------------------------------------------------------------------------------



 



          (a) Wire Transfer. A wire transfer to VasCon, LLC to be sent to
               [***]
                for credit to Seller’s account, in the amount of the Cash
Amount;
          (b) [Intentionally Omitted.];
          (c) Escrow Certificate. The Escrow Certificate to Escrow Agent;
          (d) Instructions to Transfer Agent. A copy of the instructions to
Purchaser’s transfer agent instructing the transfer agent to deliver, on an
expedited basis, the certificates described in Subsections 3.3(b) and (c);
          (e) Certificate of Representations and Warranties. A Certificate
executed on behalf of Purchaser by its Executive Vice President or Chief
Executive Officer, certifying the matters in Section 9.2(a);
          (f) Offer Letters. The Offer Letters, executed by Purchaser Sub; and
          (g) Registration Rights Agreement. The Registration Rights Agreement
in the form attached hereto as Exhibit 3.3(g).
     3.4 Delivery by Purchaser and Seller and Members. At the Closing, Purchaser
and Seller shall deliver the following items, duly executed by the appropriate
parties, all of which shall be in a form and substance reasonably acceptable to
the non-delivering party and its counsel:
          (a) Escrow Agreement. The Escrow Agreement, executed by the necessary
parties hereto and also executed by Escrow Agent;
          (b) Other Documentation. Such other certificates, instruments or
documents required pursuant to the provisions of this Agreement or otherwise
necessary or appropriate to transfer the Purchased Assets and Assumed
Liabilities in accordance with the terms hereof and consummate the Transaction,
and to vest in Purchaser Sub and its successors and assigns full, complete,
absolute, legal and equitable title to the Purchased Assets, free and clear of
all Encumbrances, including such certificates, instruments and documents to be
executed or delivered by Seller pursuant to Article 3 hereof.
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as specifically set forth on Schedule 4 (the “Seller and Members
Disclosure Schedule”) attached to this Agreement (the parts of which are
numbered to correspond to the individual Section numbers of this Article 4),
Seller and each Member hereby represents and warrants (without limiting any
other representations or warranties made by Seller and/or a Member in this
Agreement or any other Transaction Agreement), jointly and severally, to
Purchaser and Purchaser Sub as follows:

-12-



--------------------------------------------------------------------------------



 



     4.1 Organization, Good Standing, Qualification. The Seller and Members
Disclosure Schedule sets forth Seller’s jurisdiction of organization and each
state or other jurisdiction in which Seller is qualified to do business. Seller
(i) is a limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (ii) is duly
qualified to conduct business and is in corporate and tax good standing under
the laws of each jurisdiction in which the nature of its business (including the
Business), the operation of its assets (including the Purchased Assets) or the
ownership or leasing of its properties (including the Real Property and Personal
Property) requires such qualification; and (iii) has full power and authority
required to own, lease and operate its assets and to carry on its business
(including the Business) as now being conducted and as presently proposed to be
conducted, except where the failure to have such power and authority will not,
and could not reasonably be expected to, have a Material Adverse Effect on
Seller.
     4.2 Charter Documents; Books and Records.
          (a) Seller has delivered to Purchaser accurate, correct and complete
copies of (i) the Certificate of Formation and Operating Agreement, including
all amendments thereto, as presently in effect; (ii) all ownership records of
Seller, including the Seller’s ledger or other method for recording ownership of
Seller, and copies of any unit certificates issued by Seller; (iii) all minutes
and other records of all meetings and other proceedings (including any actions
taken by written consent or otherwise without a meeting) of the members of
Seller, and any other management body, committee, or authority thereof
(collectively, the “Resolutions”); and (iv) all books of account and other
financial records of Seller.
          (b) The minute books of Seller accurately and completely reflect all
material company actions of its members, and any other management body,
committee, or authority thereof. The books of account and other financial
records of Seller are accurate and complete and have been maintained in
accordance with sound business practices.
          (c) Seller is not in violation of any of the provisions of its
Certificate of Formation, Operating Agreement or Resolutions, and no condition
or circumstance exists that likely would (with or without notice or lapse of
time) constitute or result directly or indirectly in such a violation.
     4.3 Capitalization.
          (a) The authorized units of Seller consists of 9,500,000 units. Seller
has issued and outstanding 9,500,000 units (the “Seller Units”). Schedule 4.3(a)
sets forth the name of each holder of an ownership or other beneficial interest
of Seller and their respective percentage ownership and class of units (if more
than one class or series) held by such holder. The members of Seller who will
execute the Voting Agreement own one hundred percent (100%) of the voting units
of Seller. No other units or other indicia of ownership interest in Seller are
issued or outstanding. All issued and outstanding units, ownership interests of,
or beneficial interests in, Seller have been duly authorized and validly issued,
are fully paid and nonassessable, have been issued in full compliance with all
applicable securities laws and other applicable Legal Requirements and are free
and clear of all Encumbrances.

-13-



--------------------------------------------------------------------------------



 



          (b) There is no (i) outstanding preemptive right, subscription,
option, call, warrant or other right to acquire any units or other securities of
Seller; (ii) outstanding unit, security, instrument or obligation that is or may
become convertible into or exchangeable for any securities of Seller;
(iii) Contract under which Seller is or may become obligated to sell, issue or
otherwise dispose of or redeem, purchase or otherwise acquire any of its units
or securities; or (iv) member agreement, voting trust or other agreement,
arrangement or understanding that may affect the exercise of voting or any other
rights with respect to the capital stock of Seller.
     4.4 Authority; Binding Nature of Agreements. Each of Seller and each Member
has all requisite power and authority to execute and deliver this Agreement and
all other Transaction Agreements to which it or he is a party and to carry out
the provisions of this Agreement and the other Transaction Agreements (subject,
in the case of the Seller’s obligation to consummate the Transaction, to the
approval of Seller’s members as contemplated in Section 9.1(f)). The execution,
delivery and performance by Seller and each of the Members of this Agreement and
the other Transaction Agreements have been approved by all requisite action on
the part of Seller, subject to the approval of the members of Seller. By
executing this Agreement all the members of Seller acknowledge that they have
approved this Agreement and the consummation of the Transaction. This Agreement
has been duly and validly executed and delivered by each of Seller and the
Members. Each of this Agreement and the other Transaction Agreements
constitutes, or upon execution and delivery, will constitute, the legal, valid
and binding obligation of each of Seller and the Members, enforceable against
Seller and the Members in accordance with its terms, subject, in the case of the
Seller’s obligation to consummate the Transaction, to the approval by Seller’s
members as contemplated by Section 9.1(f).
     4.5 No Conflicts; Required Consents. The execution, delivery and
performance of this Agreement or any other Transaction Agreement by Seller and
each of the Members do not and will not (with or without notice or lapse of
time):
          (a) conflict with, violate or result in any breach of (i) any of the
provisions of Seller’s Certificate of Formation or Operating Agreement; (ii) any
Resolutions; (iii) any of the terms or requirements of any Governmental Approval
held by Seller or any of its employees or that otherwise relates to the Business
or any of the Purchased Assets or Assumed Liabilities; or (iv) any provision of
any Seller Contract;
          (b) give any Governmental Authority or other Person the right to
(i) challenge the Transaction; (ii) exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which Seller, or any of the
Purchased Assets or Assumed Liabilities, is subject; (iii) declare a default of,
exercise any remedy under, accelerate the performance of, cancel, terminate,
modify or receive any payment under any Seller Contract; or (iv) revoke, suspend
or modify any Governmental Approval;
          (c) cause Seller, Purchaser or Purchaser Sub to become subject to, or
to become liable for the payment of, any Tax, or cause any of the Purchased
Assets to be reassessed or revalued by any Tax Authority or other Governmental
Authority;

-14-



--------------------------------------------------------------------------------



 



          (d) result in the imposition or creation of any Encumbrance upon or
with respect to any of the Purchased Assets; or
          (e) require Seller to obtain any Consent or make or deliver any filing
or notice to a Governmental Authority.
     4.6 Subsidiaries. Seller does not own any shares of capital stock,
membership interest or unit or other securities of, or control, directly or
indirectly, any other Entity.
     4.7 Financial Statements.
          (a) Seller has previously delivered to Purchaser the following
financial statements (collectively, the “Financial Statements”): (i) the
unaudited balance sheets, and the related statements of operations, changes in
members’ equity, and cash flows, of Seller as of and for the fiscal years ended
December 31, 2004 and December 31, 2005, together with the notes thereto; and
(ii) the unaudited balance sheets, and the related unaudited statements of
operations, changes in member’s equity, and cash flows, of Seller (the “Interim
Balance Sheet”) as of and for the nine months ended September 30, 2006 (the
“Interim Balance Sheet Date”).
          (b) All of the Financial Statements (i) are true, accurate and
complete in all respects; (ii) are consistent with the Books and Records of
Seller; (iii) present fairly and accurately the financial condition of Seller as
of the respective dates thereof and the results of operations, changes in
member’s equity and cash flows of Seller for the periods covered thereby; and
(iv) have been prepared in accordance with GAAP, applied on a consistent basis
throughout the periods covered; provided, however, that the Interim Balance
Sheet is subject to year-end adjustments consistent with past practice (which
will not be material individually or in the aggregate) and do not contain all of
the footnotes required by GAAP. All reserves established by Seller and set forth
in the Interim Balance Sheet are adequate for the purposes for which they were
established.
          (c) Schedule 4.7(c) sets forth an accurate, correct and complete
breakdown and aging of each of Seller’s accounts payable (including to all of
its suppliers) as of September 30, 2006, and as updated as of the Closing Date.
     4.8 Absence of Undisclosed Liabilities. Seller has no Liabilities other
than (i) those set forth in the Interim Balance Sheet; (ii) those incurred in
the ordinary course of business and not required to be set forth in the Interim
Balance Sheet under GAAP; (iii) those incurred in the ordinary course of
business since the date of the Interim Balance Sheet; and (iv) those incurred in
connection with the execution of any of the Transaction Agreements.
     4.9 Absence of Changes. Since the Interim Balance Sheet Date, (i) Seller
has conducted the Business in the ordinary course of business; (ii) no event or
circumstance has occurred that could reasonably have a Material Adverse Effect
on Seller; and (iii) Seller has not taken any action, agreed to take any action,
or omitted to take any action that would constitute a breach of Section 6.1 or
6.2 if such action or omission were taken between the date of this Agreement and
the Closing Date.

-15-



--------------------------------------------------------------------------------



 



     4.10 Transactions with Affiliates. Except as set forth in the Financial
Statements, no Affiliate (a) owns, directly or indirectly, any debt, equity or
other interest in any Entity with which Seller is affiliated, has a business
relationship or competes other than Affiliates that own less than five percent
(5%) of the issued and outstanding capital stock of a publicly-traded competitor
of Seller; (b) is indebted to Seller, nor is Seller indebted (or committed to
make loans or extend or guarantee credit) to any Affiliate; (c) has any direct
or indirect interest in any asset (including the Purchased Assets), property or
other right used in the conduct of or otherwise related to the Business; (d) has
any claim or right against Seller, and no event has occurred, and no condition
or circumstance exists, that might (with or without notice or lapse of time)
directly or indirectly give rise to or serve as a basis for any claim or right
in favor of any Affiliate against Seller; (e) is a party to any Seller Contract
or has had any direct or indirect interest in, any Seller Contract, transaction
or business dealing of any nature involving Seller; or (f) received from or
furnished to Seller any goods or services (with or without consideration) since
the Interim Balance Sheet Date.
     4.11 Account Receivables. Schedule 1.1(a) sets forth an accurate and
complete list of all Receivables existing as of September 30, 2006. Each
Receivable is (i) a valid and legally binding obligation of the account debtor
enforceable in accordance with its terms, free and clear of all Encumbrances,
and not subject to setoffs, adverse claims, counterclaims, assessments,
defaults, prepayments, defenses, and conditions precedent; (ii) a true and
correct statement of the account for merchandise actually sold and delivered to,
or for services actually performed for and accepted by, such account debtor; and
(iii) fully collectible and will be collected within sixty (60) days, subject to
trade discounts provided in the ordinary course of business and any allowance
for doubtful accounts contained in the Interim Balance Sheet.
     4.12 Inventory. All of the items in Seller’s Inventory are (a) valued on
the Financial Statements at the lower of cost and net realizable value, on a
first-in, first-out in accordance with GAAP; (b) of good and merchantable
quality, fit for the purpose for which they are intended, and saleable and
useable in the ordinary course of business; (c) free of defects and damage; and
(d) in quantities adequate and not excessive in relation to the circumstances of
Seller’s Business and in accordance with Seller’s past inventory stocking
practices. All of the items in Seller’s Inventory meet Seller’s current
standards and specifications. Since September 30, 2006, there has not been a
material change in the level of Inventory or the Seller has not sold any
Inventory to distributors at prices below their standard selling prices or made
any promotions or offers to distributors outside of the ordinary course of
business, consistent with pact practices. All Inventory is, and all equipment,
supplies and other materials used in the production of the Inventory are,
located at Seller’s manufacturing location.
     4.13 Material Contracts.
          (a) Schedule 1.1(k) sets forth an accurate, correct and complete list
of all Seller Contracts to which any of the descriptions set forth below may
apply (the “Material Contracts”):
               (i) Real Property Leases, Personal Property Leases, Insurance,
Contracts affecting any Seller Intellectual Property (including, without
limitation, that certain [***] Agreement with [***] , dated [***] , as may be
amended (the “ [***] ”)) or Seller’s Information

-16-



--------------------------------------------------------------------------------



 



Systems or Software, Contracts with Contractors, Seller Benefit Plans and
Governmental Approvals;
               (ii) Any Contract for capital expenditures or for the purchase of
goods or services in excess of $10,000, except those incurred in the ordinary
course of business and to be performed in three (3) months or less;
               (iii) Any Contract obligating Seller to sell or deliver any
product or service at a price which does not cover the cost (including labor,
materials and production overhead) plus the customary profit margin associated
with such product or service;
               (iv) Any Contract involving financing or borrowing of money, or
evidencing indebtedness, any liability for borrowed money, any obligation for
the deferred purchase price of property in excess of $10,000 (excluding normal
trade payables) or guaranteeing in any way any Contract in connection with any
Person;
               (v) Any joint venture, partnership, cooperative arrangement or
any other Contract involving a sharing of profits;
               (vi) Any advertising Contract not terminable without payment or
penalty on thirty (30) days (or less) notice;
               (vii) Any Contract affecting any right, title or interest in or
to real property;
               (viii) Any Contract with any Governmental Authority;
               (ix) Any Contract with respect to the discharge, storage or
removal of effluent, waste or pollutants;
               (x) Any Contract relating to any license or royalty arrangement;
               (xi) Any power of attorney, proxy or similar instrument;
               (xii) The Certificate of Formation, Operating Agreement and other
organizational or constitutive documents of Seller and any Contract among
members of Seller;
               (xiii) Any Contract for the manufacture, service or maintenance
of any product of the Business;
               (xiv) Any Contract for the purchase or sale of any assets other
than in the ordinary course of business or for the option or preferential rights
to purchase or sell any assets;
               (xv) Any requirement or output Contract;
               (xvi) Any Contract to indemnify any Person or to share in or
contribute to the liability of any Person;

-17-



--------------------------------------------------------------------------------



 



               (xvii) Any Contract for the purchase or sale of foreign currency
or otherwise involving foreign exchange transactions;
               (xviii) Any Contract containing covenants not to compete in any
line of business or with any Person in any geographical area;
               (xix) Any Contract related to the acquisition of a business or
the equity of any other Entity;
               (xx) Any other Contract which (i) provides for payment or
performance by either party thereto having an aggregate value of $25,000 or
more; (ii) is not terminable without payment or penalty on thirty (30) days (or
less) notice; or (iii) is between, inter alia, an Affiliate and Seller or
Member;
               (xxi) Any other Contract that involves future payments,
performance of services or delivery of goods or materials to or by Seller of an
aggregate amount or value in excess of $25,000, on an annual basis, or that
otherwise is material to the Business or prospects of Seller; and
               (xxii) Any proposed arrangement of a type that, if entered into,
would be a Contract described in any of (i) through (xxi) above.
          (b) Seller has delivered to Purchaser accurate, correct and complete
copies of all Material Contracts (or written summaries of the material terms
thereof, if not in writing), including all amendments, supplements,
modifications and waivers thereof. All Material Contracts are in writing. All
nonmaterial contracts of Seller do not, in the aggregate, represent a material
portion of the Liabilities of Seller.
          (c) Each Seller Contract is currently valid and in full force and
effect, and is enforceable by Seller in accordance with its terms.
          (d) Seller is not in default, and no party has notified Seller that it
is in default, under any Seller Contract. No event has occurred, and no
circumstance or condition exists, that might (with or without notice or lapse of
time) (a) result in a violation or breach of any of the provisions of any Seller
Contract; (b) give any Person the right to declare a default or exercise any
remedy under any Seller Contract; (c) give any Person the right to accelerate
the maturity or performance of any Seller Contract or to cancel, terminate or
modify any Seller Contract; or (d) otherwise may have a Material Adverse Effect
on Seller in connection with any Seller Contract. Seller has not waived any of
its rights under any Seller Contract.
          (e) Each Person against which Seller has or may acquire any rights
under any Seller Contract is (i) solvent and (ii) able to satisfy such Person’s
material obligations and liabilities to Seller.
          (f) The performance of the Seller Contracts will not result in any
violation of or failure by Seller to comply with any Legal Requirement.

-18-



--------------------------------------------------------------------------------



 



          (g) The Material Contracts constitute all of the Contracts necessary
to enable Seller to conduct the Business in the manner in which such Business is
currently being conducted and in the manner in which such Business is proposed
to be conducted.
     4.14 Insurance. The Seller and Members Disclosure Schedule sets forth an
accurate and complete list of all insurance policies, self-insurance
arrangements and fidelity bonds, currently in effect, that insure the Business
and/or the Purchased Assets (collectively, the “Insurance Policies”). Seller has
delivered to Purchaser true, correct and complete copies of all Insurance
Policies. Each Insurance Policy is valid, binding, and in full force and effect.
Seller is not in breach of any Insurance Policy, and no event has occurred
which, with notice or the lapse of time, would constitute such a breach, or
permit termination, modification, or acceleration, of any Insurance Policy.
Seller has not received any notice of cancellation or non-renewal of any
Insurance Policy. The consummation of the Transaction will not cause a breach,
termination, modification, or acceleration of any Insurance Policy. There is no
claim under any Insurance Policy that has been improperly filed or as to which
any insurer has questioned, disputed or denied liability. Seller has not
received any notice of, nor does Seller have any Knowledge of any facts that
might result in, a material increase in the premium for any Insurance Policy.
     4.15 Title; Sufficiency; Condition of Assets.
          (a) Seller has good and marketable title to, is the exclusive legal
and equitable owner of, and has the unrestricted power and right to sell, assign
and deliver the Purchased Assets. The Purchased Assets are free and clear of all
Encumbrances of any kind or nature, except (a) restrictions imposed in any
Governmental Approval; and (b) Encumbrances disclosed on Schedule 4.15 which
will be removed and released at or prior to Closing. Upon Closing, Purchaser Sub
will acquire exclusive, good and marketable title or license to or a valid
leasehold interest in (as the case may be) the Purchased Assets and no
restrictions will exist on Purchaser Sub’s right to resell, license or
sublicense any of the Purchased Assets or Assumed Liabilities or engage in the
Business.
          (b) The Purchased Assets include all the assets necessary to permit
Purchaser Sub to conduct the Business after the Closing in a manner
substantially equivalent to the manner as it is being conducted on the date of
this Agreement in compliance with all Legal Requirements and to perform all
Assumed Liabilities.
          (c) All Purchased Assets are (i) in good operating condition and
repair, ordinary wear and tear excepted; and (ii) suitable and adequate for
continued use in the manner in which they are presently being used.
     4.16 Real Property Leases. Seller does not currently own nor has it ever
owned, since its inception, any Real Property. Schedule 1.1(f) sets forth an
accurate, correct and complete list of all Leased Real Property (including the
street address of each Leased Real Property and the name of the lessor) and a
list of Contracts affecting each Leased Real Property. Seller has been in lawful
possession of the premises covered by each Real Property Lease since the
commencement of the original term of such Lease. Seller has delivered to
Purchaser accurate, correct and complete copies of each Real Property Lease and
copies of existing title insurance policies, title reports, surveys,
Environmental Reports, if any, for the real property

-19-



--------------------------------------------------------------------------------



 



subject to the Real Property Leases. All Real Property Leases are in good
standing and are valid and effective in accordance with their respective terms
and there exists no default thereunder or occurrence or condition which could
result in a default thereunder or termination thereof.
     4.17 Intellectual Property.
          (a) Schedule 1.1(h) lists all Seller Intellectual Property, specifying
in each case whether such Seller Intellectual Property is owned or controlled by
or for, licensed to, or otherwise held by or for the benefit of Seller,
including all Registered Intellectual Property Rights owned by, filed in the
name of or applied for by Seller (the “Seller Registered Intellectual Property
Rights”).
          (b) Each item of Seller Registered Intellectual Property (i) is valid,
subsisting and in full force and effect, (ii) has not been abandoned or passed
into the public domain and (iii) is free and clear of any Encumbrances.
          (c) The Seller Intellectual Property constitutes all the Intellectual
Property used in and/or necessary to the conduct of the Business as it is
currently conducted, and as it is currently planned or contemplated to be
conducted, including the design, development, manufacture, use, import and sale
of the Seller Products (including those currently under development).
          (d) Each item of Seller Intellectual Property either (i) is
exclusively owned by Seller and was written and created solely by employees of
Seller acting within the scope of their employment or by third parties, all of
which employees and third parties have validly and irrevocably assigned all of
their rights, including Intellectual Property Rights therein, to Seller, and no
third party owns or has any rights to any such Seller Intellectual Property, or
(ii) is duly and validly licensed to Seller for use in the manner currently used
by Seller in the conduct of the Business and, as it is currently planned or
contemplated to be used by Seller in the conduct of the Business prior to the
Closing and by Purchaser Sub following the Closing.
          (e) In each case in which Seller has acquired any Intellectual
Property from any Person, Seller has obtained a valid and enforceable assignment
sufficient to irrevocably transfer all Intellectual Property Rights related
thereto (including the right to seek past and future damages with respect
thereto) to Seller. No Person who has licensed Intellectual Property to Seller
has ownership rights or license rights to improvements made by Seller in such
Intellectual Property. Seller has not transferred ownership of, or granted any
exclusive license of or right to use, or authorized the retention of any
exclusive rights to use or joint ownership of, any Intellectual Property to any
Person.
          (f) Neither Seller nor any of the Members has Knowledge of any facts,
circumstances or information that (i) would render any Seller Intellectual
Property Rights invalid or unenforceable, (ii) would adversely affect any
pending application for any Seller Registered Intellectual Property Right, or
(iii) would adversely affect or impede the ability of Seller to use any Seller
Intellectual Property in the conduct of the Business as it is currently
conducted or as it is currently planned or contemplated to be conducted by
Seller prior to Closing or by Purchaser Sub following the Closing. Seller has
not misrepresented, or failed to disclose, and has no

-20-



--------------------------------------------------------------------------------



 




Knowledge of any misrepresentation or failure to disclose, any fact or
circumstances in any application for any Seller Registered Intellectual Property
Right that would constitute fraud or a misrepresentation with respect to such
application or that would otherwise affect the validity or enforceability of any
Seller Registered Intellectual Property Right. Seller has not claimed any status
in the application for or registration of any Seller Registered Intellectual
Property Rights, including “small business status,” that would not be applicable
to Purchaser Sub.
          (g) All necessary registration, maintenance and renewal fees in
connection with each item of Seller Registered Intellectual Property Rights have
been paid and all necessary documents and certificates in connection with such
Seller Registered Intellectual Property Rights have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
Seller Registered Intellectual Property Rights. There are no actions that must
be taken by Seller within one hundred twenty (120) days following the Closing
Date, including the payment of any registration, maintenance or renewal fees or
the filing of any responses to office actions, documents, applications or
certificates for the purposes of obtaining, maintaining, perfecting, preserving
or renewing any Registered Intellectual Property Rights. To the maximum extent
provided for by, and in accordance with, applicable laws and regulations, Seller
has recorded in a timely manner each such assignment of a Registered
Intellectual Property Right assigned to Seller with the relevant governmental
authority, including the United States Patent and Trademark Office (the “PTO”),
the U.S. Copyright Office or their respective counterparts in any relevant
foreign jurisdiction, as the case may be.
          (h) Each of Seller and the Members has taken all necessary action to
maintain and protect (i) Seller’s Intellectual Property Rights, and (ii) the
secrecy, confidentiality, value and Seller’s rights in the Confidential
Information and Trade Secrets of Seller and those provided by any Person to
Seller, including by having and enforcing a policy requiring all current and
former employees, consultants and contractors of Seller to execute appropriate
confidentiality and assignment agreements. All copies thereof shall be delivered
to Purchaser Sub at Closing. Seller has no Knowledge of any violation or
unauthorized disclosure of any Trade Secret or Confidential Information related
to the Business, the Purchased Assets or the Assumed Liabilities, or obligations
of confidentiality with respect to such. Only the individuals named in the
Seller and Members Disclosure Schedule, which describes their relationship with
Seller, have had access to such Trade Secrets and Confidential Information, and
each such individual has signed a confidentiality agreement with respect thereto
requiring such individual to hold such Trade Secrets and Confidential
Information confidential in perpetuity, and not to use such Trade Secrets and
Confidential Information except for the benefit of Seller.
          (i) The use and exploitation of the Purchased Assets in connection
with the Business as it is currently conducted, or as it is currently planned or
contemplated to be conducted by Seller prior to the Closing, including but not
limited to the design, development, use, import, branding, advertising,
promotion, marketing, manufacture and sale of the Seller Products (including any
currently under development), does not and will not, and will not when operated
by Purchaser Sub substantially in the same manner following the Closing,
infringe or misappropriate any Intellectual Property Rights of any Person,
violate any right of any Person (including any right to privacy or publicity),
defame or libel any Person or constitute unfair competition or trade practices
under the laws of any jurisdiction, and Seller has not received

-21-



--------------------------------------------------------------------------------



 




notice from any Person claiming that such operation or any Seller Product
(including any currently under development) infringes or misappropriates any
Intellectual Property Rights of any Person (including any right of privacy or
publicity), or defames or libels any Person or constitutes unfair competition or
trade practices under the laws of any jurisdiction (nor does Seller have
Knowledge of any basis therefor).
          (j) Seller has no Knowledge of any Person violating, infringing or
misappropriating any Seller Intellectual Property Right.
          (k) Other than patent applications included on Schedule 1.1(h), there
are no Proceedings before any Governmental Authority (including before the PTO)
anywhere in the world related to any of the Seller Intellectual Property,
including any Seller Registered Intellectual Property Rights.
          (l) No Seller Intellectual Property or Seller Products are subject to
any Proceeding or any outstanding decree, order, judgment, office action or
settlement agreement or stipulation that restricts in any manner the use,
transfer or licensing thereof by Seller or that may affect the validity, use or
enforceability of such Seller Intellectual Property.
          (m) Schedule 4.17(m) lists all Seller Contracts affecting any
Intellectual Property Rights. Seller is not in breach of, nor has Seller failed
to perform under, any such Seller Contracts and, to Seller’s Knowledge, no other
party to any such Seller Contracts, is in breach thereof or has failed to
perform thereunder.
          (n) Schedule 4.17(n) lists all Seller Contracts under which Seller has
agreed to, or assumed, any obligation or duty to warrant, indemnify, reimburse,
hold harmless, guaranty or otherwise assume or incur any obligation or
liability, or provide a right of rescission, with respect to the infringement or
misappropriation by Seller or such other person of the Intellectual Property
Rights of any Person other than Seller.
          (o) There is no Seller Contract affecting any Seller Intellectual
Property under which there is any dispute regarding the scope of such Seller
Contract, or performance under such Seller Contract, including with respect to
any payments to be made or received by Seller thereunder.
          (p) All Seller Intellectual Property and Seller Intellectual Property
Rights will be fully transferable, alienable or licensable by Purchaser Sub
without restriction and without payment of any kind to any third party. The
consummation of the Transaction as contemplated hereby will not result in any
loss of, or the diminishment in value of, any Seller Intellectual Property or
any Seller Intellectual Property Right.
          (q) Neither this Agreement nor the Transaction, including the
assignment to Purchaser Sub, by operation of law or otherwise, of any Seller
Contracts will result in (i) Purchaser Sub granting to any third party any right
to, or with respect to, any Intellectual Property Right owned by, or licensed
to, Purchaser Sub; (ii) Purchaser Sub being bound by, or subject to, any
non-compete or other restriction on the operation or scope of its businesses,
including the Business; (iii) Purchaser Sub being obligated to pay any royalties
or other amounts to any third party, including without limitation any payments
under the Watson Agreement; or

-22-



--------------------------------------------------------------------------------



 



(iv) the release or delivery to any third party of any Seller Intellectual
Property, including through any source code or technology escrow agreement. No
government funding, facilities of a university, college, other educational
institution or research center or funding from third parties was used in the
development of any Seller Intellectual Property. No person who was involved in,
or who contributed to, the creation or development of any Seller Intellectual
Property, has performed services for the government, university, college, or
other educational institution or research center during a period of time during
which such employee, consultant or independent contractor was also performing
services for the Seller.
          (r) The Seller Products contain no Free or Copyleft Software.
          (s) Seller has not received any claim, notice or inquiry which
challenges, threatens to challenge or inquires whether there is any basis to
challenge, the validity of, or the right of Seller to use, the Seller
Intellectual Property, including any such claim, notice or inquiry arising from
the filing by Seller of a “paragraph (iv) certification” under
Section 505(j)(2)(A) of the Federal Food, Drug, and Cosmetic Act (“FD&C Act”),
codified at 21 U.S.C. §§ 381, 382. Each item of Seller Intellectual Property
owned by Seller has been duly registered with, filed in, or issued by the
appropriate Governmental Authority and each such registration, filing and
issuance remains in full force and effect.
     4.18 Customers, Distributors and Suppliers.
          (a) Customers. All Seller Contracts with customers were entered into
by or on behalf of Seller and were entered into in the ordinary course of
business for usual quantities and at normal prices. Each such Seller Contract
with a customer involves commitments of not less than Seller’s published list
price on its standard contract and which by its express terms requires full
performance within six (6) months following Closing. As of the Closing Date,
there will be no customer deposits outstanding except the customer deposits
identified on Schedule 4.18 of the Seller and Members Disclosure Schedule. The
Seller and Members Disclosure Schedule sets forth an accurate, correct and
complete:
               (i) list of all of the customers of the Business for each of the
fiscal years ended December 31, 2003, 2004 and 2005, and the nine month period
ended September 30, 2006;
               (ii) breakdown of the revenues received from each customer that
accounted for more than $5,000 of the gross revenues of Seller, on an annualized
basis, for each of the fiscal years ended December 31, 2003, 2004 and 2005, and
the nine month period ended September 30, 2006; and
               (iii) breakdown of all customer deposits held by Seller as of the
date of this Agreement.
          (b) Suppliers. All Seller Contracts with suppliers were entered into
by or on behalf of Seller and were entered into in the ordinary course of
business for usual quantities and at normal prices. The Seller and Members
Disclosure Schedule sets forth an accurate, correct and complete:

-23-



--------------------------------------------------------------------------------



 



               (i) list of all of the suppliers of the Business for each of the
fiscal years ended December 31, 2003, 2004 and 2005, and the nine month period
ended September 30, 2006;
               (ii) breakdown of the amounts paid to each supplier that received
more than $5,000 from Seller (on an annualized basis) for each of the fiscal
years ended December 31, 2003, 2004 and 2005, and the nine month period ended
September 30, 2006; and
               (iii) list of all sole source suppliers of Seller.
          (c) The Seller and Members Disclosure Schedule sets forth a true,
accurate and complete list of each distributor through which Seller currently
distributes the Seller Products. Such list indicates (i) the total sales of the
Seller Products to each distributor; (ii) the product shipment volumes of the
Seller Products to each such distributor, broken down by product; (iii) the
average selling prices of the Seller Products to each such distributor broken
down by product; and (iv) the contact information for each such distributor. The
Seller and Members Disclosure Schedule also sets forth (A) the pricing
arrangements and other material terms related to the Seller Products under
existing volume purchase agreements to which Seller is a party and (B) the
current distributor policies of Seller covering the Seller Products with each
current distributor.
          (d) Except as expressly disclosed on Schedule 4.18(d), Seller has not
entered into any Contract under which Seller is restricted from selling,
licensing or otherwise distributing any Seller Products to any class of
customers, in any geographic area, during any period of time or in any segment
of the market. There is no purchase commitment which provides that any supplier
will be the exclusive supplier of Seller or distributor. There is no purchase
commitment requiring Seller to purchase the entire output of a supplier.
          (e) Seller has not received any notice or other communication, has not
received any other information indicating, and otherwise has no Knowledge, that
any current customer, supplier or distributor identified in the Seller and
Members Disclosure Schedule may cease dealing with Seller, may otherwise
materially reduce the volume of business transacted by such Person with Seller
or otherwise is materially dissatisfied with the service Seller provides such
Person. Seller has no reason to believe that any such Person will cease to do
business with Purchaser or Purchaser Sub after, or as a result of, consummation
of the Transaction, or that such Person is threatened with bankruptcy or
insolvency. Seller has no Knowledge of any fact, condition or event which may,
by itself or in the aggregate, adversely affect its relationship with any such
Person. Since September 30, 2006, there has been no cancellation of backlogged
orders in excess of the average rate of cancellation prior to such date.
          (f) Neither Seller nor any of its officers or employees has directly
or indirectly given or agreed to give any rebate, gift or similar benefit to any
customer, supplier, distributor, broker, governmental employee or other Person,
who was, is or may be in a position to help or hinder the Business (or assist in
connection with any actual or proposed transaction) which could subject Seller
(or Purchaser Sub after consummation of the Transaction) to any damage or
penalty in any civil, criminal or governmental litigation or proceeding or which
would

-24-



--------------------------------------------------------------------------------



 



have a Material Adverse Effect on Seller (or Purchaser Sub after consummation of
the Transaction).
     4.19 Seller Products and Product Warranty. All products manufactured,
processed, distributed, shipped or sold by Seller and any services rendered by
Seller have been in conformity with all applicable contractual commitments and
all expressed or implied warranties. No liability exists or will arise for
repair, replacement or damage in connection with such sales or deliveries, in
excess of the reserve therefor on the Interim Balance Sheet. The Seller and
Members Disclosure Schedule sets forth an accurate, correct and complete
statement of all written warranties, warranty policies, service and maintenance
agreements of the Business. No products heretofore manufactured, processed,
distributed, sold, delivered or leased by Seller are now subject to any
guarantee, written warranty, claim for product liability, or patent or other
indemnity. All warranties are in conformity with the labeling and other
requirements of the Magnuson-Moss Warranty Act and other applicable laws. The
Seller and Members Disclosure Schedule sets forth an accurate, correct and
complete list and summary description of all service agreements under which
Seller is currently obligated, indicating the terms of such agreement and any
amounts paid or payable thereunder. The product warranty and return experience
for the three (3) years ended December 31, 2005 and the interim period through
the date hereof is set forth in the Seller and Members Disclosure Schedule. The
product warranty reserves on Seller’s Financial Statements were prepared in
accordance with GAAP and are adequate in light of the circumstances of which
Seller is aware.
     4.20 Employees and Consultants.
          (a) Employees and Contracts. No employee of Seller has been granted
the right to continued employment by Seller or to any material compensation
following termination of employment with Seller. Seller has no Knowledge that
any officer, director, employee or consultant of Seller (collectively, the
“Contractors”) intends to terminate his or her employment or other engagement
with Seller, nor does Seller have a present intention to terminate the
employment or engagement of any Contractor.
          (b) Compensation. The Seller and Members Disclosure Schedule sets
forth an accurate, correct and complete list of all (i) employees of Seller,
including each employee’s name, title or position, present annual compensation
(including bonuses, commissions and deferred compensation), accrued and unused
paid vacation and other paid leave, years of service, interests in any incentive
compensation plan, estimated entitlements to receive supplementary retirement
benefits, allowances or guaranteed or other payments (whether pursuant to a
contractual obligation or otherwise), and any Seller indebtedness owed to such
employees, and (ii) individuals and advisors who are currently performing
services for Seller related to the Business who are classified as “consultants”
or “independent contractors” and any guaranteed or other payments due to such
parties, as well as any Seller indebtedness owed to such parties. The Seller and
Members Disclosure Schedule sets forth all (i) bonuses, severance payments,
termination pay and other special compensation of any kind paid to, accrued with
respect to, or that would be payable to (as a result of the Transaction), any
present or former Contractor since the Interim Balance Sheet Date;
(ii) increases in any employee’s wage or salary since the Interim Balance Sheet
Date or (iii) increases or changes in any other benefits or insurance provided
to

-25-



--------------------------------------------------------------------------------



 



any employees since the Interim Balance Sheet Date. No employee of Seller is
eligible for payments that would constitute “parachute payments” under
Section 280G of the Code.
          (c) Disputes. There are no claims, disputes or controversies pending
or, to the Knowledge of Seller, threatened involving any employee or group of
employees. Seller has not suffered or sustained any work stoppage and no such
work stoppage is threatened.
          (d) Compliance with Legal Requirements. Seller has complied with all
Legal Requirements related to the employment of its employees, including
provisions related to wages, hours, leaves of absence, equal opportunity,
occupational health and safety, workers’ compensation, severance, employee
handbooks or manuals, collective bargaining and the payment of social security
and other Taxes. Seller has no Liability under any Legal Requirements related to
employment and attributable to an event occurring or a state of facts existing
prior to the date thereof.
          (e) WARN Act. Seller is in full compliance with the Worker
Readjustment and Notification Act (the “WARN Act”) (29 U.S.C. § 2101), including
all obligations to promptly and correctly furnish all notices required to be
given thereunder in connection with any “plant closing” or “mass layoff” to
“affected employees”, “representatives” and any state dislocated worker unit and
local government officials. No reduction in the notification period under the
WARN Act is being relied upon by Seller. The Seller and Members Disclosure
Schedule sets forth an accurate, correct and complete list of all employees
terminated (except with cause, by voluntarily departure or by normal
retirement), laid off or subjected to a reduction of more than 50% in hours or
work during the two full calendar months and the partial month preceding this
representation and warranty.
          (f) Unions. Seller has no collective bargaining agreements with any of
its employees. There is no labor union organizing or election activity pending
or, to the Knowledge of Seller, threatened with respect to Seller.
     4.21 Seller Benefit Plans. Seller has maintained and funded all of its
employee benefit plans (collectively, the “Seller Benefit Plans”) in accordance
with their terms and all applicable laws. Neither Seller nor any Member of the
Controlled Group maintains or contributes to, or has ever maintained or
contributed to, any Defined Benefit Plan or Multiemployer Plan. Nothing
contained in any of the Seller Benefit Plans will obligate Purchaser or
Purchaser Sub to provide any benefits to employees, former employees or
beneficiaries of employees or former employees, or to make any contributions to
any plans from and after the Closing.
     4.22 Compliance with Laws.
          (a) Seller is, and at all times within the last five (5) years, in
full compliance, with each Legal Requirement that is applicable to Seller or any
of Seller’s properties, assets, products, or articles (including the Purchased
Assets), operations or businesses (including the Business), and no event has
occurred, and no condition or circumstance exists, that might (with or without
notice or lapse of time) constitute, or result directly or indirectly in, a
default under, a breach or violation of, or a failure comply with, any such
Legal Requirement, including without

-26-



--------------------------------------------------------------------------------



 



limitation in each case any such Laws relating to the generation, discharge,
release, containment, storage, transportation, disposal, assessment or cleanup
of hazardous materials or other contaminants or similar materials. Seller has
not received any notice from any third party regarding any actual, alleged or
potential violation of any Legal Requirement. There are no “bulk sales” Legal
Requirements applicable to the Transaction.
          (b) To the Knowledge of Seller, no Governmental Authority has proposed
or is considering any Legal Requirement that may affect Seller, Seller’s
properties, assets (including the Purchased Assets), operations or businesses
(including the Business as presently conducted and as currently proposed to be
conducted), or Seller’s rights thereto, except to the extent that any such Legal
Requirement, if adopted or otherwise put into effect, individually or in the
aggregate, will not have a Material Adverse Effect on Seller.
          (c) Without in any way limiting the generality of Section 4.22(a) and
(b), each of Seller and each Member further represents that during the past five
(5) years it has complied in all material respects with all applicable
requirements of: (1) the United States Food and Drug Administration (“FDA”);
(2) Titles XI, XVIII and XIX of the Social Security Act and its implementing
regulations, manual issuances, guidance documents and other administrative and
interpretative rulings, as administered and enforced by either the Centers for
Medicare & Medicaid Services and the Office of Inspector General both within the
United States Department of Health and Human Services; (3) each of the
regulatory bodies in those member states of the European Economic Community in
which the Seller has distributed its products, directly or indirectly; and
(4) each of the regulatory bodies of any other country or territory in which the
Seller has distributed its products, directly or indirectly (each, a “Third
Country”), including without limitation in each case:
               (i) all applicable FDA pre-market clearance (“510(k)”) or
pre-market approval (“PMA”) requirements set forth in 21 C.F.R. parts 807 and
814, respectively, and in the clearance and approval letters from the FDA; all
applicable CE-MDD marking requirements set forth in 93/42/EEC; the Medical
Device Directive, as implemented in each member country (the “MDD”), and any
similar requirement set forth in the laws or regulations of any Third Country;
including, in each case, the requirement to obtain a new clearance or approval
for modifications to existing products;
               (ii) all export requirements of the FD&C Act;
               (iii) all establishment registration and device listing
requirements set forth in 21 C.F.R. part 807; in the MDD or in the laws or
regulations of any Third Country;
               (iv) all requirements set forth in 21 C.F.R. part 820; in the MDD
or in the laws or regulations of any Third Country;
               (v) all complaint handling requirements set forth in 21 C.F.R.
part 820.198; in the MDD or in the laws or regulations of any Third Country;
including without limitation the record keeping and investigation requirements
thereof;

-27-



--------------------------------------------------------------------------------



 



               (vi) the medical device reporting requirements set forth in 21
C.F.R. part 803; the adverse event reporting requirements set forth in the MDD
and any similar requirements set forth in the laws or regulations of any Third
Country;
               (vii) neither Seller, the Members, nor, to the best Knowledge of
Seller and the Members, any of its full-time or part-time personnel (employees
or contractors) has, within the past five (5) years received or been the subject
of any FDA Form 483, letter setting out certain deficiencies, warning letter,
injunction proceeding, consent decree or consent decree proceeding, seizure, PMA
suspension or recall by the FDA or other Federal authority, or has been cited or
alleged by the FDA or other regulatory authority within the last five (5) years
as failing to comply with regulatory requirements or guidelines in the
performance of services; and
               (viii) the removal and corrections requirements set forth in 21
C.F.R. part 806; in the MDD or in the laws or regulations of any Third Country.
          (d) No product of the Seller has been withdrawn, suspended or
discontinued as a result of any action by the FDA or has been the subject of a
recall or field action whether voluntary or otherwise, or any other similar
Governmental Authority by Seller or, to the Knowledge of Seller and each Member,
any licensee of any of the Seller’s products, in the United States or outside
the United States (whether voluntarily or otherwise), in each case, within the
past five (5) years. No proceedings in the United States or outside of the
United States (whether completed or pending) seeking the withdrawal, suspension
or seizure of any product of Seller are pending (i) against Seller or (ii) to
the Knowledge of Seller and the Members, against any licensee of any of Seller’s
products.
          (e) Neither Seller, nor any Representative of Seller, (i) has made any
unlawful domestic or foreign political contributions; (ii) has made any payment
or provided services which were not legal to make or provide or which Seller or
such Representative should have known were not legal for the payee or the
recipient of such services to receive; (iii) has received any payments, services
or gratuities which were not legal to receive or which Seller or such
Representative should have known were not legal for the payor or the provider to
make or provide; (iv) has had any transactions or payments which are not
recorded in its accounting books and records or disclosed in its financial
statements; (v) has had any off-book bank or cash accounts or “slush funds”;
(vi) has made any payments to governmental officials in their individual
capacities for the purpose of affecting their action or the action of the
government they represent to obtain special concessions; or (vii) has made
illegal payments to obtain or retain business. The representative in this
paragraph in no way limit the other representations set out in this
Article 4.22.
          (f) The Seller is not sponsoring or otherwise participating in any
clinical trial of any medical device other than the clinical trials set forth in
Schedule 4.22(f). For the trials set forth in that Schedule, the Seller
represents that the trial is being conducted pursuant to an FDA approved
Investigational Device Exemption and that it and its Investigators and Contract
Research Organizations have complied fully with all applicable FDA regulations
including those at 21 C.F.R. parts 50, 54, 56, and 812 and that all adverse
events and deviations from protocol have been timely reported to the FDA.

-28-



--------------------------------------------------------------------------------



 



          (g) With respect to any Seller disclosure related to the
representations and warranties of Seller and Members contained in this
Section 4.22, whether or not cross referenced or disclosed on Schedule 4.22 or
elsewhere on the Seller and Member Disclosure Schedule, the parties hereto agree
that any Damages arising therefrom will be treated as Purchaser Damages for
which Seller and the Members, jointly and severally, will indemnify, defend and
hold harmless Purchaser, Purchaser Sub and its Representatives in accordance
with the provisions of Section 11 hereto.
     4.23 Governmental Approvals.
          (a) Seller has all Governmental Approvals that are necessary or
appropriate in connection with Seller’s ownership and use of its properties or
assets (including the Purchased Assets) or Seller’s operation of its businesses
(including the Business). Seller has made all filings with, and given all
notifications to, all Government Authorities as required by all applicable Legal
Requirements. Schedule 1.1(l) contains an accurate, correct and complete list
and summary description of each such Governmental Approval, filing or
notification. All products sold in the United States that require FDA approval
or clearance, as the case may be, or the Underwriters Laboratories, all products
sold in Canada that require the approval of the Canadian Standards Association,
all products sold in European Economic Community that require approval of the
regulatory bodies of the member states thereof, and all products sold in any
other country or territory in which the Seller has distributed its products that
require the approval of such respective regulatory bodies thereof, directly or
indirectly, as applicable, have been so approved. All such approvals are set
forth in the Seller and Members Disclosure Schedule and remain in full force and
effect, and there are no notices related to the withdrawal of any such approval
or requiring any modification of a product in order to preserve any such
approval.
          (b) Each such Governmental Approval, filing and notification is valid
and in full force and effect, and there is not pending or threatened any
Proceeding which could result in the suspension, termination, revocation,
cancellation, limitation or impairment of any such Governmental Approval, filing
or notification. No violations have been recorded in respect of any Governmental
Approvals, and Seller knows of no meritorious basis therefor. No fines or
penalties are due and payable in respect of any Governmental Approval or any
violation thereof.
          (c) Seller has delivered to Purchaser or Purchaser Sub, as the case
may be, accurate and complete copies of all of the Governmental Approvals,
filings and notifications identified in Schedule 1.1(l), including all renewals
thereof and all amendments thereto. All Governmental Approvals are freely
assignable to Purchaser Sub.
     4.24 Proceedings and Orders.
          (a) There is no Proceeding pending or threatened against or affecting
Seller, any of Seller’s properties, assets (including the Purchased Assets),
operations or businesses (including the Business), or Seller’s rights relating
thereto. To Seller’s Knowledge, no event has occurred, and no condition or
circumstance exists, that might directly or indirectly give rise to or serve as
a basis for the commencement of any such Proceeding. Seller has delivered to
Purchaser true, accurate and complete copies of all pleadings, correspondence
and other

-29-



--------------------------------------------------------------------------------



 



documents relating to any such Proceeding. No insurance company has asserted in
writing that any such Proceeding is not covered by the applicable policy related
thereto.
          (b) Neither Seller, its Members, officers, managers, agents or
employees, nor any of Seller’s properties, assets (including the Purchased
Assets), operations or businesses (including the Business), nor Seller’s rights
relating to any of the foregoing, is subject to any Order or any proposed Order,
except to the extent that any such proposed Order, if issued or otherwise put
into effect, individually or in the aggregate, will not have a Material Adverse
Effect on Seller.
     4.25 Environmental Matters.
          (a) The operations of the Business at the premises demised under the
Real Property Lease, and said premises, are currently in compliance with
Environmental and Safety Laws applicable to its operations and business at such
facility. Seller has received no written notice from any Governmental Authority
of any non-compliance with such laws, ordinances, regulations or orders by
Seller with respect to the premises demised under the Real Estate Lease.
          (b) Seller is in compliance in all material respects with all
applicable Environmental and Safety Laws, which compliance includes the
possession by Seller of all permits, authorizations and other Governmental
Approvals required under applicable Environmental and Safety Laws, and
compliance with the terms and conditions thereof, including but not limited to
compliance with federal, state and local air quality laws and regulations,
wastewater and stormwater discharge requirements, Hazardous Materials and
hazardous waste requirements, ground water laws and regulations and wetlands
requirements, as applicable. The Seller has not received any notice or other
communication (in writing or otherwise), whether from a Governmental Authority,
citizens group, employee or otherwise, that alleges that seller is not in
compliance with any Environmental and Safety Law, and, to the Knowledge of the
Seller, there are no circumstances that may prevent or interfere with the
Seller’s compliance with any Environmental and Safety Law in the future. No
current or prior owner of any property leased or controlled by the Seller has
received any notice or other communication (in writing or otherwise), whether
from a Government Authority, citizens group, employee or otherwise, that alleges
that such current or prior owner or the Seller is not in compliance with any
Environmental and Safety Law. All Governmental Approvals currently held by the
Seller pursuant to Environmental and Safety Laws are identified in Seller and
Members Disclosure Schedule 4.25(b).
          (c) No hazardous Substances are, or have been, used, stored,
generated, disposed of, managed or transported on, under or about Seller’s
facilities; there have been no releases or discharges of Hazardous Materials on,
under or about the Seller’s facilities; and no aboveground storage tanks or
underground storage tanks are located on or used by Seller in connection with
Seller’s facilities.
          (d) There are no institutional controls or other use or deed
restrictions, and there are no liens, applicable to or on the premises, in
connection with the use or presence of Hazardous Materials on the Seller’s
facilities.

-30-



--------------------------------------------------------------------------------



 



          (e) Neither the Seller nor any Member has entered into, or been asked
to enter into, any consent decree, compliance order, or administrative order or
been subject to or, to Seller’s or any Member’s Knowledge, threatened with any
civil or criminal enforcement action, with respect to Seller’s facilities.
          (f) Neither Seller nor any Member has contractually, by operation of
law or by Environmental and Safety Laws, or otherwise, assumed or succeeded to
any Environmental and Safety Laws Liability of any predecessors or any other
person with respect to Seller’s facilities.
          (g) Seller and each Member have delivered to Purchaser full and
complete copies of all reports, data and other materials pertaining to Hazardous
Materials or other environmental matters in its possession or under its control
with respect to Seller’s facilities.
     4.26 Taxes.
          (a) Seller has timely filed all Tax Returns that it or he was required
to file, and such Tax Returns are true, correct and complete in all respects.
All Taxes payable in respect to income reflected on such Tax Returns or on
subsequent assessments with respect thereto have been paid in full on a timely
basis, and no other Taxes are payable by Seller (or by the Members with respect
to Seller) with respect to any period ending prior to the date of this
Agreement, whether or not shown due or reportable on such Tax Returns, other
than Taxes for which adequate accruals (by way of accrued Tax distributions or
otherwise) have been provided in its Financial Statements. Seller has withheld
and paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor, member,
or other third party. Seller has no liability for unpaid Taxes accruing after
the date of its latest Financial Statements except for Taxes incurred in the
ordinary course of business. Seller has properly and accurately filed all
returns or other deposit forms and paid all Employment Taxes due for the period
ending on the Closing Date. “Employment Taxes” are any and all FICA (Federal
Insurance Contributions Act), FUTA (Federal Unemployment Tax) and any income
taxes due on employees’ wages required to be withheld by the Seller. There are
no liens for Taxes on the properties of Seller, other than liens for Taxes not
yet due and payable.
          (b) Seller has treated itself as owner of each of the Purchased Assets
for Tax purposes. None of the Purchased Assets is the subject of a “safe-harbor
lease” within the provisions of former Section 168(f)(8) of the Code, as in
effect prior to amendment by the Tax Equity and Fiscal Responsibility Act of
1982. None of the Purchased Assets directly or indirectly secures any debt the
interest on which is tax exempt under Section 103(a) of the Code. None of the
Purchased Assets is “tax-exempt use property” within the meaning of Section
168(h) of the Code.
          (c) The Seller and each of the Members are “United States persons”
within the meaning of Section 7701(a)(30) of the Code.
     4.27 Brokers. Seller has not retained any broker or finder or incurred any
liability or obligation for any brokerage fees, commissions or finders fees with
respect to this Agreement or the Transaction.

-31-



--------------------------------------------------------------------------------



 



     4.28 Solvency. Seller is not entering into the Transaction with the intent
to hinder, delay or defraud any Person to which it is, or may become, indebted.
The Purchase Price is not less than the reasonably equivalent value of the
Purchased Assets less the Assumed Liabilities. Seller’s assets, at a fair
valuation, exceed its liabilities, and Seller is able, and will continue to be
able after the Closing of the Transaction, to meet its debts as they mature and
will not become insolvent as a result of the Transaction. After the Closing of
the Transaction, Seller will have sufficient capital and property remaining to
conduct the business in which it will thereafter be engaged.
     4.29 No Other Agreement. Other than for sales of assets in the ordinary
course of business, neither Seller, nor any of its Representatives, has entered
into any Contract with respect to the sale or other disposition of any assets
(including the Purchased Assets) or capital stock of Seller except as set forth
in this Agreement.
     4.30 Full Disclosure.
          (a) Neither this Agreement nor any of the other Transaction
Agreements, (i) contains or will contain as of the Closing Date any untrue
statement of fact or (ii) omits or will omit to state any material fact
necessary to make any of the representations, warranties or other statements or
information contained herein or therein (in light of the circumstances under
which they were made) not misleading.
          (b) There is no fact (other than publicly known facts related
exclusively to political or economic matters of general applicability that will
adversely affect all Entities comparable to Seller) that may have a Material
Adverse Effect on Seller.
          (c) All of the information set forth in the Seller and Members
Disclosure Schedule, and all other information regarding Seller or Seller’s
properties, assets (including the Purchased Assets), operations, businesses
(including the Business), Liabilities, financial performance, net income and
prospects that has been furnished to Purchaser or any of its Representatives by
or on behalf of Seller or any of Seller’s Representatives, is accurate, correct
and complete in all respects.
          (d) Each representation and warranty set forth in this Article 4 is
not qualified in any way whatsoever except as explicitly provided therein, will
not merge on Closing or by reason of the execution and delivery of any Contract
at the Closing, will remain in force on and immediately after the Closing Date,
is given with the intention that liability is not limited to breaches discovered
before Closing, is separate and independent and is not limited by reference to
any other representation or warranty or any other provision of this Agreement,
and is made and given with the intention of inducing Purchaser and Purchaser Sub
to enter into this Agreement.
     4.31 Private Placement.
          (a) Purchase Entirely for Own Account. Each of Seller and the Members
is acquiring the Shares to be received in the Transaction (the “Securities”) for
investment for each of Seller’s and the Member’s respective own account, not as
a nominee or agent and not with a view to the resale or distribution of any part
thereof, and neither Seller nor any of the Members

-32-



--------------------------------------------------------------------------------



 



has no present intention of selling, granting any participation in, or otherwise
distributing the same.
          (b) Disclosure of Information. Each of Seller and each Member has
received all the information it or he considers necessary or appropriate for
deciding whether to obtain the Shares as consideration in this Transaction. Each
of Seller and each Member has had an opportunity to ask questions and receive
answers from Purchaser and Purchaser Sub regarding the rights, preferences and
privileges under the Shares and the business, properties, prospects and
financial condition of Purchaser and Purchaser Sub.
          (c) Investment Experience. Each of Seller and each Member acknowledges
that it or he is able to fend for itself or himself, can bear the economic risk
of owning the Shares, and has such knowledge and experience in financial or
business matters that it or he is capable of evaluating the merits and risks of
owning the Shares. Each of Seller and each Member acknowledges that its or his
ownership of the Shares involves a high degree of risk and that Seller is able,
without materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of its or his
investment.
          (d) Accredited Investor; U.S. Persons; Non-U.S. Persons. Each of
Seller and each Member is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act, as presently in
effect and shall submit to the Company such further assurances of such status as
may be reasonably requested by the Company. Each Member that is not an
“accredited investor” hereby acknowledges that either alone or with such
Member’s purchaser representative such Member has knowledge and experience in
financial and business matter such that such Member is capable of evaluating the
merits and risks of the prospective investment.
          (e) Restricted Securities. Each of Seller and each Member understands
that the Shares are characterized as “restricted securities” under the federal
securities laws in that they are being acquired from Purchaser in a transaction
not involving a public offering and that under such laws and applicable
regulations such Shares may be resold without registration under the Securities
Act only in certain limited circumstances. In this connection, Seller is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. EACH OF SELLER AND EACH MEMBER UNDERSTANDS AND ACKNOWLEDGES
HEREIN THAT AN INVESTMENT IN PURCHASER’S SHARES INVOLVES AN EXTREMELY HIGH
DEGREE OF RISK AND MAY RESULT IN A COMPLETE LOSS OF ITS INVESTMENT. Each of
Seller and each Member understands that the Shares have not been and will not be
registered under the Securities Act and have not been and will not be registered
or qualified in any state in which they are offered, and thus such party will
not be able to resell or otherwise transfer its or his Shares, as applicable,
unless they are registered under the Securities Act and registered or qualified
under applicable state securities laws, or an exemption from such registration
or qualification is available. Neither Seller nor any of the Members has an
immediate need for liquidity in connection with this investment, anticipates
that Seller will be required to sell its or his Shares in the foreseeable
future.

-33-



--------------------------------------------------------------------------------



 



          (f) Further Limitations on Disposition. Without in any way limiting
the representations set forth above, each of Seller and each of the Members
further agrees not to make any disposition of all or any portion of the Shares
unless and until the transferee has agreed in writing for the benefit of
Purchaser to be bound by this Section 4.31, and:
               (i) There is then in effect a registration statement under the
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or
               (ii) (a) Seller and/or such Members, as applicable, shall have
notified Purchaser of the proposed disposition and shall have furnished
Purchaser with a detailed statement of the circumstances surrounding the
proposed disposition and (b) if reasonably requested by Purchaser, shall have
furnished Purchaser with an opinion of counsel reasonably satisfactory to
Purchaser that such disposition will not require registration of such shares
under the Securities Act.
               (iii) Notwithstanding the provisions of paragraphs (i) and
(ii) above, no such registration statement or opinion of counsel shall be
necessary for a transfer by Seller to a member of Seller, or to the estate of
any such member or retired member or the transfer by gift, will or intestate
succession by any member to his or her spouse or to the siblings, lineal
descendants or ancestors of such member or his or her spouse, if the transferee
agrees in writing to be subject to the terms hereof to the same extent as if he
or she were Seller hereunder.
          (g) Legends. It is understood that the certificates evidencing the
Shares may bear one or all of the following or substantially similar legends:
               (i) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
               (ii) Any legend required by the Bylaws of the Purchaser or
applicable state securities laws.
          (h) Residency. The residency of each Member is correctly set forth in
the opening paragraph of this Agreement.
          (i) Reliance by Purchaser and Purchaser Sub. Each of Seller and each
Member understands that the representations, warranties, covenants and
acknowledgements set forth in this Section 4.31 constitute a material inducement
to Purchaser and Purchaser Sub to enter into this Agreement.
          (j) No Reliance on Others. Each of Seller and each Member acknowledges
that it or he is not relying upon any person, firm or corporation, other than
(i) Purchaser and its officers and directors, in making its investment or
decision to invest in Purchaser and (ii) the

-34-



--------------------------------------------------------------------------------



 




Member Representative, as may be applicable. Each of Seller and each Member
acknowledges that the fees and expenses of Member Representative in an estimated
amount of $5,000 are being paid for by Purchaser.
          (k) Section 16 and Other Commission Filings. Each of Seller and each
Member acknowledges and agrees that it or he shall be solely responsible for
timely making any required filings with the Commission, including without
limitation any Section 16 filings or filings on Schedule 13D or 13G, on behalf
of itself or its Affiliates and acknowledges and agrees neither Purchaser,
Purchaser Sub, nor Purchaser Representatives shall have any responsibility or
obligations to the Seller, Members or their Affiliates in connection therewith.
          (l) No Short Sales or Other Transactions in the Common Stock. Between
the time each of Seller and each Member learned about the Transaction
contemplated by this Agreement and the date of this Agreement, none of such
Persons has engaged in any short sales or similar transactions with respect to
Purchaser’s Common Stock, nor has such Person, directly or indirectly, caused
any other Person to engage in any short sales or similar transactions with
respect to the Purchaser’s Common Stock. After the date of this Agreement and
prior to the Closing Date, each of Seller and each Member agrees not to engage
in any short sales or other purchase or sale transactions with respect to
Purchaser’s Common Stock, nor directly or indirectly, cause any Person to engage
in any short sales or other purchase or sale transactions with respect to
Purchaser’s Common Stock.
     4.32 Bank Accounts. Schedule 4.32 sets forth an accurate and complete list
of all Bank Accounts, including the names and addresses of the financial
institutions in which Seller has a Bank Account and the names of all persons
authorized to draw thereon or with access thereto.
     4.33 Investments. The Seller and Members Disclosure Schedule sets forth an
accurate and complete list of all certificates of deposit, debt and equity
securities and other investments owned, beneficially or of record, by Seller
(collectively, the “Investments”). Seller has good and marketable title to all
of the Investments. The Investments are (a) properly valued at the lower of cost
or market; (b) readily marketable; and (c) fully paid and not subject to
assessment or other claims upon the holder thereof.
     4.34 Product Liability.
          (a) The Business is not subject to any Liabilities or Damages arising
from any injury to person or property or as a result of ownership, possession or
use of any Seller Product manufactured, processed, distributed, shipped or sold
prior to the Closing Date. All such Liabilities and Damages are fully covered by
product liability insurance or otherwise provided for, and Seller shall properly
satisfy and discharge all such Liabilities and Damages. There have been no
recalls of any Seller Products, and to the Knowledge of Seller, none are
threatened or pending, and no report has been filed or is required to have been
filed with respect to any Seller Products under the National Vehicle Safety Act
of 1966, the Consumer Products Safety Act, as amended, or under any other law,
rule or regulation. No circumstances exist involving the safety aspects of any
Seller Products that would cause any obligation to report to any Governmental
Authority. There are no, and within the last twelve (12) months there have not
been any, actions,

-35-



--------------------------------------------------------------------------------



 



claims or threats thereof related to product liability against or involving
Seller or any Seller Products and no such actions, claims or threats have been
settled, adjudicated or otherwise disposed of within the last twelve
(12) months.
          (b) No shipment or other delivery of Seller Products made or to be
made by Seller on or prior to the Closing Date was or as of the Closing Date
will be (i) adulterated or misbranded within the meaning of the FD&C Act, as
amended; (ii) an article which may not under the provisions of Section 404 or
405 of such Act be introduced into interstate commerce or (iii) adulterated or
misbranded within the meaning of any pure food laws or ordinances of any state
or other jurisdiction to which such articles are shipped.
          (c) There are no citations, decisions, adjudications or written
statements by any Governmental Authority or consent decrees between any
Governmental Authority and Seller stating that any Seller Product is
(i) defective or unsafe or (ii) fails to meet any standards promulgated by any
such standards. There is no (A) fact or condition related to any Seller Product
that would impose upon Seller a duty to recall any Seller Product or
(B) material liability for returns or other product liability claims with
respect to any Seller Product not adequately reserved on the Closing Balance
Sheet in accordance with GAAP.
     4.35 Foreign Corrupt Practices Act.
          (a) Seller and its Representatives have not, to obtain or retain
business, directly or indirectly offered, paid or promised to pay, or authorized
the payment of, any money or other thing of value (including any fee, gift,
sample, travel expense or entertainment with a value in excess of one hundred
dollars ($100.00) in the aggregate to any one individual in any year) or any
commission payment to:
               (i) any person who is an official, officer, agent, employee or
representative of any Governmental Authority or of any existing or prospective
customer (whether government owned or nongovernment owned);
               (ii) any political party or official thereof;
               (iii) any candidate for political or political party office; or
               (iv) any other individual or entity;
while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promises, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual, or any entity affiliated with
such customer, political party or official or political office.
          (b) Seller has made all payments to third parties by check mailed to
such third parties’ principal place of business or by wire transfer to a bank
located in the same jurisdiction as such party’s principal place of business.
          (c) Each transaction is properly and accurately recorded on the Books
and Records of Seller, and each document upon which entries in Seller’s Books
and Records are

-36-



--------------------------------------------------------------------------------



 




based is complete and accurate in all respects. Seller maintains a system of
internal accounting controls adequate to insure that Seller maintains no
off-the-books accounts and that Seller’s assets are used only in accordance with
Seller’s management directives.
     4.36 Export Controls/Anti-Boycott & Embargoes. Seller represents, certifies
and warrants that it has at all times been in compliance with all U.S. export
control and anti-boycott & embargo statutes, regulations, guidelines, and
policies of the U.S. Department of State, Department of Commerce and the
Department of the Treasury. Moreover, Seller further represents, certifies and
warrants that it has neither directly nor indirectly sold any product or
provided any service during the last five (5) years to any entity subject to any
U.S. Government Specially Designated or Blocked Persons list or otherwise
subject to any U.S.-sanctioned boycott.
     4.37 No Additional Representations. Seller is not making any
representations or warranties, express or implied, of any nature whatsoever with
respect to the Assets or the Business, except for the representations and
warranties in this Article 4, and except as otherwise expressly stated herein.
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Except as specifically set forth on the Schedule 5 (the “Purchaser
Disclosure Schedule”) attached to this Agreement (the parts of which are
numbered to correspond to the applicable Section numbers of this Agreement),
Purchaser hereby represents and warrants as of the date hereof to Seller as
follows:
     5.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
     5.2 Authority; Binding Nature of Agreements. Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement and all
other Transaction Agreements to which it is a party and to carry out the
provisions of this Agreement and the other Transaction Agreements. The
execution, delivery and performance by Purchaser of this Agreement and the other
Transaction Agreements have been approved by all requisite action on the part of
Purchaser. This Agreement has been duly and validly executed and delivered by
Purchaser. Each of this Agreement and the other Transaction Agreements
constitutes, or upon execution and delivery, will constitute, the legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
related to or limiting creditors’ rights generally and by general principles of
equity.
     5.3 No Conflicts; Required Consents. The execution, delivery and
performance of this Agreement or any other Transaction Agreement by Purchaser do
not and will not (with or without notice or lapse of time):
          (a) conflict with, violate or result in any breach of (i) any of the
provisions of Purchaser’s Certificate of Formation or Operating Agreement;
(ii) any resolutions adopted by Purchaser’s members, or its board of directors
or committees thereof; (iii) any of the terms or requirements of any
Governmental Approval held by Purchaser or any of its employees or that

-37-



--------------------------------------------------------------------------------



 




otherwise relates to Purchaser’s business; or (iv) any provision of a Contract
to which Purchaser is a party;
          (b) give any Governmental Authority or other Person the right to
(i) challenge the Transaction; (ii) exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which Purchaser or any of its assets
is subject; or (iii) declare a default of, exercise any remedy under, accelerate
the performance of, cancel, terminate or modify any Contract to which Purchaser
is a party; or
          (c) require Purchaser to obtain any Consent or make or deliver any
filing or notice to a Governmental Authority.
     5.4 Brokers. Purchaser has not retained any broker or finder or incurred
any liability or obligation for any brokerage fees, commissions or finders fees
with respect to this Agreement or the Transaction.
     5.5 Purchaser Shares. Upon consummation of the transactions contemplated
hereby and the issuance and delivery of certificates representing the Shares as
provided in this Agreement, the Shares will be (i) validly issued, fully paid,
non-assessable shares, and (ii) free and clear of all liens, pledges or other
encumbrances, other than as explicitly described herein.
     5.6 Financial Ability. Purchaser has sufficient funds to consummate the
transactions contemplated by this Agreement and knows of no circumstance or
condition that will prevent the availability at the Closing Date of such funds.
     5.7 Full Disclosure. None of the representations and warranties contained
in this Article 5, when all such representations and warranties are read
together in their entirety, (i) contains any untrue statement of fact or
(ii) omits or will omit to state any fact necessary to make such representations
and warranties (in light of the circumstances under which they were made) not
misleading.
ARTICLE 6. PRE-CLOSING COVENANTS
     6.1 Seller’s Conduct of the Business Prior to Closing. From the date of
this Agreement until the Closing Date, Seller shall, and shall cause its
members, officers, managers and employees, to:
          (a) Conduct the Business in the ordinary course of business;
          (b) Pay all of its Liabilities and Taxes when due, subject to good
faith disputes over such Liabilities or Taxes;
          (c) Maintain insurance coverage in amounts adequate to cover the
reasonably anticipated risks of Seller;
          (d) Use commercially reasonable efforts to (i) preserve intact all
rights of the Business to retain its employees and (ii) maintain good
relationships with employees, licensors,

-38-



--------------------------------------------------------------------------------



 



licensees, suppliers, contractors, distributors, customers, and others having
business dealings with the Business; and
          (e) Use best efforts to maintain and operate Seller’s facilities and
the business in compliance with Environmental and Safety Laws and to maintain
compliance with the representations and warranties in Section 4.25 above.
     6.2 Restrictions on Seller’s Conduct of the Business Prior to Closing. From
the date of this Agreement until the Closing Date, Seller shall not, and shall
cause its members, officers, managers and employees, not to:
          (a) Enter into, create, incur or assume (i) any borrowings under
capital leases or (ii) any obligations which may have a Material Adverse Effect
on Seller or Purchaser Sub’s ability to conduct the Business in substantially
the same manner and condition as currently conducted by Seller;
          (b) Acquire by merging or consolidating with, or by purchasing any
equity securities or assets (which are material, individually or in the
aggregate, to Seller) of, or by any other manner, any business or any Entity;
          (c) Sell, transfer, lease, license or otherwise encumber any of its
material assets (including the Purchased Assets), except for the sale of
Inventory in the Ordinary Course of Business;
          (d) Take any action not announced prior to the date of this Agreement
to the customers, suppliers or distributors of Seller, including providing
promotions, coupons, discounts or price increases;
          (e) Enter into any agreements or commitments with another Person,
except on commercially reasonable terms in the ordinary course of business;
          (f) Violate any Legal Requirement applicable to Seller;
          (g) Change or announce any change to the Seller Products or any
services sold by Seller;
          (h) Violate, terminate or amend any Seller Contract or Governmental
Approval;
          (i) Commence a Proceeding other than for (i) the routine collection of
Receivables, (ii) injunctive relief on the grounds that Seller has suffered
immediate and irreparable harm not compensable in money damages if Seller has
obtained the prior written consent of Purchaser, such consent not to be
unreasonably withheld, or (iii) against the Purchaser in the event Purchaser is
in breach of this Agreement;
          (j) Declare, authorize or pay any dividends on, make any other
distributions with respect to, or redeem, repurchase or otherwise acquire any of
its capital stock;

-39-



--------------------------------------------------------------------------------



 



          (k) Purchase, lease, license or otherwise acquire any assets, except
for supplies acquired by Seller in the ordinary course of business;
          (l) Make any capital expenditure in excess of $10,000, individually or
in the aggregate;
          (m) Write off as uncollectible, or establish any extraordinary reserve
with respect to, any Receivable or other indebtedness in excess of $5,000,
individually or in the aggregate;
          (n) Provide any credit, loan, advance, guaranty, endorsement,
indemnity, warranty or mortgage to any Person, including any of the customers,
members, officers, employees or directors of Seller, other than those made in
the ordinary course of business;
          (o) Borrow from any Person by way of a loan, advance, guaranty,
endorsement, indemnity, or warranty;
          (p) Discharge any Encumbrance, indebtedness or other Liability in
excess of $5,000, individually or in the aggregate, except for Liabilities
reflected or reserved against in the Financial Statements and accounts payable
in the ordinary course of business;
          (q) Change its credit practices, accounting methods or practices or
standards used to maintain its books, accounts or business records;
          (r) Change the terms of its accounts or other payables or Receivables
or take any action directly or indirectly to cause or encourage any acceleration
or delay in the payment, collection or generation of its accounts or
Receivables;
          (s) Incur or become subject to any Liability, contingent or otherwise,
except current Liabilities in the ordinary course of business;
          (t) Make any material change affecting the Business, including
(i) changes in wholesaler alignments, inventory levels, management organization
or personnel arrangements with sales brokers, advertising agencies, market
research projects, advertising and promotion budgets or the content of
advertisements or working capital levels (payables, receivables and inventory);
(ii) changes in discretionary costs, such as advertising, maintenance and
repairs, research and development, and training; (iii) any capital expenditures
or deferrals of capital expenditures; (iv) deviations from operating budgets or
plans on sales and profitability; or (v) other than in the ordinary course of
business, changed any of its business policies, including, advertising,
investments, marketing, pricing, purchasing, production, personnel, sales,
returns, budget or product acquisition policies;
          (u) Amend its Certificate of Formation or Operating Agreement;
          (v) Split, combine or reclassify any of its capital stock or issue or
authorize the issuance of any other securities in lieu of, or in substitution
for, shares of its capital stock;

-40-



--------------------------------------------------------------------------------



 



          (w) Accelerate, amend or change the period of exercisability or
vesting of Seller Phantom Units or other rights granted under the Seller Phantom
Plan or any Seller Benefit Plans, except as specifically contemplated in this
Agreement;
          (x) Issue, sell, dispose of or encumber, or authorize the issuance,
sale, disposition or encumbrance of, any units or other ownership interest or
grant, enter into or accept any options, warrants, convertible securities or
other rights to acquire any such units or any other ownership interest in
Seller;
          (y) Hire any new employee other than in the ordinary course of
business, terminate any officer or key employee of Seller, increase the annual
level of compensation of any existing employee except for regular, scheduled
compensation increases in the ordinary course of business, establish or adopt
any Employee Benefit Plan, or grant any unusual or extraordinary bonuses,
benefits or other forms of direct or indirect compensation to any employee,
officer, director or consultant;
          (z) Make any severance payments to any employee, officer or director,
except payments made pursuant to written agreements outstanding as of the date
of this Agreement;
          (aa) Make or change any election in respect of Taxes, adopt or change
any accounting method in respect of Taxes, file any amendment to a Tax Return,
enter into any closing agreement, settle any claim or assessment in respect of
Taxes, or consent to any extension or waiver of the limitation period applicable
to any claim or assessment in respect of Taxes;
          (bb) Fail to maintain all Inventory in accordance with reasonable past
practices or fail to maintain the Purchased Assets in good repair, order and
condition, reasonable wear and tear excepted; or
          (cc) Enter into any Contract or agree, in writing or otherwise, to
take any of the actions described in Section 6.2(a) through (cc) above, or any
action that would make any of its representations or warranties contained in
this Agreement untrue or incorrect in any material respect or prevent it from
performing or cause it not to perform its covenants hereunder.
          (dd) Prevent and not allow to occur any releases or discharges of
Hazardous Materials on, under or about Seller’s facilities.
     6.3 No Solicitation. Until the earlier of (a) the Closing and (b) the
termination of this Agreement pursuant to its terms, Seller shall not, and
Seller shall cause its Representatives not to, directly or indirectly,
(i) initiate, solicit or encourage (including by way of furnishing information
regarding the Business or the Purchased Assets or Assumed Liabilities) any
inquiries, or make any statements to third parties which may reasonably be
expected to lead to any proposal concerning the sale of Seller, the Business or
the Purchased Assets or Assumed Liabilities (whether by way of merger, purchase
of capital shares, purchase of assets or otherwise) (a “Competing Transaction”);
or (ii) hold any discussions or enter into any agreements with, or provide any
information or respond to, any third party concerning a proposed Competing
Transaction or cooperate in any way with, agree to, assist or participate in,
solicit, consider, entertain, facilitate or encourage any effort or attempt by
any third party to do

-41-



--------------------------------------------------------------------------------



 



or seek any of the foregoing. If at any time prior to the earlier of (x) the
Closing and (y) the termination of this Agreement pursuant to its terms, Seller
is approached in any manner by a third party concerning a Competing Transaction
(a “Competing Party”), Seller shall promptly inform Purchaser regarding such
contact and furnish Purchaser with a copy of any inquiry or proposal, or, if not
in writing, a description thereof, including the name of such Competing Party,
and Seller shall keep Purchaser informed of the status and details of any future
notices, requests, correspondence or communications related thereto.
     6.4 Certain Notifications. From the date of this Agreement until the
Closing, Seller shall promptly notify Purchaser in writing regarding any:
          (a) Action taken by Seller not in the Ordinary Course of Business and
any circumstance or event that could reasonably be expected to have a Material
Adverse Effect on the Business;
          (b) Fact, circumstance, event, or action by Seller (i) which, if known
on the date of this Agreement, would have been required to be disclosed in or
pursuant to this Agreement; or (ii) the existence, occurrence, or taking of
which would result in any of the representations and warranties of Seller
contained in this Agreement or in any Transaction Agreement not being true and
correct when made or at Closing;
          (c) Breach of any covenant or obligation of Seller hereunder; and
          (d) Circumstance or event which will result in, or could reasonably be
expected to result in, the failure of Seller to timely satisfy any of the
closing conditions specified in Article 9 of this Agreement.
Additionally, from the date hereof through the Closing, Seller shall confer on a
regular and frequent basis with one or more designated representatives of
Purchaser to report material operational matters and the general status of
on-going operations of the Business. Seller shall promptly notify Purchaser of
any material change in the financial condition, results of operations,
properties, business or prospects of the Business and shall keep Purchaser fully
informed of such events and permit Purchaser’s representatives to participate in
all discussions related thereto.
     6.5 Updating the Seller and Members Disclosure Schedule. If any event,
condition, fact or circumstance that is required to be disclosed pursuant to
Section 6.4 would require a change to the Seller and Members Disclosure Schedule
if the Seller and Members Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstance, then, prior to Closing, Seller shall deliver to Purchaser an
update to the Seller and Members Disclosure Schedule specifying such change and
shall use its best efforts to remedy same, as applicable; provided, however,
that no such update shall be deemed to supplement or amend the Seller and
Members Disclosure Schedule for the purpose of (i) determining the accuracy of
any of the representations and warranties made by Seller in this Agreement or
(ii) determining whether any of the conditions set forth in Article 9 have been
satisfied.

-42-



--------------------------------------------------------------------------------



 



     6.6 Access to Information. From the date of this Agreement until the
Closing, Seller shall (i) permit Purchaser and its Representatives to have
reasonable access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of Seller, to all premises,
properties, personnel, Persons having business relationships with Seller
(including suppliers, licensees, customers and distributors), books, records
(including Tax records), contracts, and documents of or pertaining to Seller;
(ii) furnish Purchaser with all financial, operating and other data and
information related to the Business (including copies thereof), as Purchaser may
reasonably request; and (iii) otherwise cooperate and assist, to the extent
reasonably requested by Purchaser, with Purchaser’s investigation of the
Business, the Purchased Assets and the Assumed Liabilities. No information or
knowledge obtained in any investigation pursuant to this Section 6.6 shall
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Transaction.
     6.7 Best Efforts. From the date of this Agreement until the Closing, each
of Seller and the Members, and Purchaser shall use their respective best efforts
to cause to be fulfilled and satisfied all of the other party’s conditions to
Closing set forth in Article 9.
     6.8 [Intentionally Omitted].
     6.9 Consents. As promptly as possible after the date of this Agreement,
Seller shall use best efforts to obtain all Consents and make and deliver all
filings and notices listed or required to be listed on Schedule 4.5(e), and
Purchaser shall use its best efforts to obtain all Consents and make and deliver
all filings and notices listed or required to be listed on Schedule 5.3(c).
Purchaser shall not be required to (i) agree to any material changes in, or the
imposition of any material condition to the transfer to Purchaser Sub of, any
Seller Contract or Governmental Approval as a condition to obtaining any
Consent; or (ii) dispose of or make any changes to its business, expend any
material funds or incur any other burden in order to comply with this
Section 6.9.
     6.10 Member Vote. Prior to the Closing, Seller’s managing Members will
recommend to Seller’s members that they approve this Agreement and the
consummation of the Transaction
     6.11 Customer Retention. Prior to Closing, Seller and either (i) Purchaser
or (ii) Purchaser Sub shall send a joint letter to all distributors and
customers of the Business notifying them of the general nature of the
Transaction. Prior to Closing, Seller’s senior management shall contact each
customer or distributor of Seller Products accounting for $5,000 or more in
Seller Product revenues during the 12 months ended September 30, 2006
(collectively, the “Major Customers”), in person or by teleconference, to
encourage such distributors and customers to continue to purchase the Seller
Products from Purchaser Sub following Closing and shall otherwise use best
efforts to cause the business relationships maintained by Seller with such
distributors and customers to be transferred to Seller without interruption at
Closing. Prior to Closing, marketing and sales personnel of Seller and Purchaser
or Purchaser Sub shall participate in joint visits to such distributors and
customers as Purchaser may specify, for the same purpose. Seller acknowledges
that Purchaser and Purchaser Sub shall not, as a consequence of the Transaction,
assume or undertake any obligation to Seller’s distributors and sales
representatives with respect to Seller Product sales, except in connection with
use defined term for transferred contracts. Seller acknowledges and agrees that
any liabilities

-43-



--------------------------------------------------------------------------------



 



associated with the termination of Seller Product sales and distribution
arrangements with Seller’s sales representatives and distributors constitute
Excluded Liabilities .
ARTICLE 7. POST CLOSING COVENANTS
     7.1 Seller Intellectual Property.
          (a) Effective at Closing and except as otherwise set forth herein,
Purchaser Sub hereby grants Seller a nonexclusive, non-transferable,
non-sublicenseable, royalty free, worldwide, fully paid license to use the
Licensed Technology solely as necessary to make, use, and sell products that
embody the [***], and solely as set forth in this Section 7.1(a). The license
set forth above will not extend to the design, manufacture or commercialization
of any device that competes, directly or indirectly, with any product or service
related to the Business being acquired by Purchaser Sub or that would violate
Seller’s or any Member’s noncompetition covenants hereunder. The foregoing
license shall not be transferable except as follows: Seller may transfer the
foregoing license in connection with the transfer of all of the [***] to a party
that is not a direct or indirect competitor of Purchaser or Purchaser Sub (as
reasonably determined by Purchaser or Purchaser Sub, as the case may be),
provided that Purchaser and Purchaser Sub shall be given advance notice of such
transfer, and the provided further that the transferee shall agree in writing
(with Purchaser and/or Purchaser Sub as a party or as an express third party
beneficiary) to all of the restrictions in this Section 7.1(a). The foregoing
license shall not be sublicensable without Purchaser and Purchaser Sub’s advance
written consent, which shall not be unreasonably withheld. In requesting
consent, Seller will provide Purchaser and Purchaser Sub with an explanation of
the purpose for the sublicense. Consent shall be deemed reasonably withheld if
(a) Purchaser or Purchaser Sub is able and willing to provide the design or
manufacturing services for which the license is requested on commercially
reasonable terms, or (b) if the proposed licensee is a direct or indirect
competitor of Purchaser or Purchaser Sub (as reasonably determined by Purchaser
or Purchaser Sub, as the case may be), or (c) if Purchaser or Purchaser Sub
reasonably believes the sublicense may inure to Purchaser’s or Purchaser Sub’s
detriment. Purchaser or Purchaser Sub may terminate the foregoing license in the
event Seller, its transferee, or any of their Affiliates brings any Proceeding
based upon Patent infringement or otherwise against Purchaser, Purchaser Sub or
any of their Affiliates.
          For purposes of the foregoing paragraph the term “Licensed Technology”
shall mean any portion of the Intellectual Property Rights transferred to
Purchaser Sub under the Agreement that consists of manufacturing processes and
designs related to [***].
          Seller hereby grants to Purchaser and Purchaser Sub at the Closing a
perpetual, nonexclusive, royalty-free, worldwide, fully paid, irrevocable,
transferable license, including the right to grant and authorize sublicenses, to
make, have made, use, sell, offer for sale and import any products, under any
Patents owned or controlled by Seller or its Affiliates claiming, in whole or in
party, any designs, developed or acquired by Seller based on or derived from the
Licensed Technology, or improvements to the Licensed Technology, excluding the
[***].
          (b) If Purchaser or Purchaser Sub is unable to enforce its
Intellectual Property Rights against a third party as a result of any Legal
Requirement that prohibits enforcement of such rights by a transferee of such
rights, Seller agrees to assign to Purchaser or Purchaser Sub,

-44-



--------------------------------------------------------------------------------



 



as determined at the sole discretion of Purchaser, such rights as may be
required by Purchaser or Purchaser Sub to enforce its Intellectual Property
Rights in its own name. If such assignment still does not permit Purchaser or
Purchaser Sub to enforce its Intellectual Property Rights against the third
party, Seller agrees to initiate proceedings against such third party in
Seller’s name; provided, however, that Purchaser and Purchaser Sub shall be
entitled to participate in such proceedings and provided further that Purchaser
or Purchaser Sub shall be responsible for the costs and expenses of such
proceedings.
     7.2 Cooperation. After the Closing, upon the request of Purchaser or
Purchaser Sub, Seller shall, and the Members shall cause Seller to, (i) execute
and deliver any and all further materials, documents and instruments of
conveyance, transfer or assignment as may reasonably be requested by Purchaser
or Purchaser Sub to effect, record or verify the transfer to, and vesting in
Purchaser Sub, of Seller’s right, title and interest in and to the Purchased
Assets, free and clear of all Encumbrances, in accordance with the terms of this
Agreement; and (ii) cooperate with Purchaser or Purchaser Sub, at Purchaser’s or
Purchaser Sub’s, as determined at the sole discretion of Purchaser, expense, to
enforce the terms of any Seller Contracts, including terms relating to
confidentiality and Intellectual Property Rights, and to contest or defend
against any Proceeding relating to the Transaction or to the operation of
Seller’s Business before the Closing Date. After the Closing, Seller shall
(a) reasonably cooperate with Purchaser and Purchaser Sub in either of their
efforts to continue and maintain for the benefit of Purchaser and Purchaser Sub
those business relationships of Seller existing prior to the Closing and
relating to the business to be operated by Purchaser Sub after the Closing;
(b) satisfy the Excluded Liabilities in a manner that is not detrimental to any
of such relationships; (c) refer to Purchaser all inquiries relating to such
business; and (d) promptly deliver to Purchaser Sub (i) any mail, packages and
other communications addressed to Seller relating to the Business and (ii) any
cash or other property that Seller receives and that properly belongs to
Purchaser Sub, including any insurance proceeds, payments with respect to
Receivables, and interest payable thereon. Neither Seller nor any of its
officers, employees, agents or members shall take any action that would tend to
diminish the value of the Purchased Assets after the Closing or that would
interfere with the business of Purchaser Sub to be engaged in after the Closing,
including disparaging the name or business of Purchaser or Purchaser Sub.
Further, Purchaser agrees that Purchaser or Purchaser Sub will be available to
Seller’s assignee with respect to the [***] for contract development or pilot
manufacturing of products or prototypes related to the [***] until March 31,
2007 and extendable only by mutual consent. Purchaser or Purchaser Sub will bill
Seller’s assignee with respect to the [***] for such services using its’ normal
billing procedures, at a rate of the direct cost of labor and materials plus 50%
(for overhead and profit). Purchaser or Purchaser Sub will not be required to
give higher priority to these services than that given to other development and
manufacturing projects.
     7.3 Limited Power of Attorney. Effective upon the Closing, Seller hereby
irrevocably appoints Purchaser and Purchaser Sub and their successors, agents
and assigns as its true and lawful attorney, in its name, place and stead, with
power of substitution, to take any action and to execute any instrument which
Purchaser or Purchaser Sub may deem necessary or advisable to fulfill Seller’s
obligations or rights under, or to accomplish the purposes of, this Agreement,
including, (i) to demand and receive any and all Purchased Assets and to make
endorsements and give receipts and releases for and in respect of the same;
(ii) to institute, prosecute, defend, compromise and/or settle any and all
Proceedings with respect to the

-45-



--------------------------------------------------------------------------------



 



Purchased Assets and Assumed Liabilities; (iii) to endorse and cash and/or
deposit in an account of Purchaser Sub any and all checks or drafts received on
account of any Receivables; (iv) to make any filings required to transfer any
Seller Intellectual Property or any other Purchased Assets; (v) to receive and
open all mail, packages and other communications addressed to Seller and
relating to the Business; and (vi) in the name of Seller or otherwise, collect
all Receivables for its own account. The foregoing power of attorney is a
special power of attorney coupled with an interest and is irrevocable.
     7.4 [Intentionally Omitted].
     7.5 Records and Documents. For a period of ten (10) years after the
Closing, at Purchaser’s or Purchaser Sub’s request, Seller shall provide
Purchaser, Purchaser Sub and their representatives with access to and the right
to make copies of those records and documents related to the Business,
possession of which is retained by Seller, as may be necessary or useful in
connection with Purchaser Sub’s conduct of the Business after the Closing. If
during such period Seller elects to dispose of such records and documents,
Seller shall give Purchaser and Purchaser Sub sixty (60) days’ prior written
notice, during which period Purchaser or Purchaser Sub shall have the right to
take such records and documents without further consideration.
     7.6 Insurance and Warranty Claims. For a period of [***] years after the
Closing, Seller shall maintain in full force and effect product liability
insurance on all Seller Products manufactured or sold prior to the Closing Date,
in a form and with such limits as currently maintained by Seller. Such policy
shall name Purchaser as an additional named insured and provide that it may not
be cancelled without prior notice to Purchaser. Seller shall provide, at
Purchaser’s request, reasonably satisfactory evidence that such insurance policy
continues to be in effect and that all premiums have been paid.
     7.7 Transition Services. For a period of one hundred twenty (120) days
after the Closing Date, Seller, at its own expense, and thereafter at the
expense of Purchaser or Purchaser Sub, agrees to (a) reasonably cooperate with
Purchaser and Purchaser Sub in the transfer of any relevant information in
connection with the Business from Seller’s computer system acquired as part of
the Purchased Assets to Purchaser’s or Purchaser Sub’s computer system;
provided, however, that the parties agree and acknowledge that Seller’s computer
systems shall be included as part of the Purchased Assets; (b) make Seller’s
employees available to Purchaser and Purchaser Sub for the purpose of providing
reasonable assistance in connection with the orderly transfer of the Business,
the Purchased Assets and the Assumed Liabilities; and (c) provide all support
services currently provided by Seller out of its corporate headquarters office
for the Business, all as Purchaser or Purchaser Sub may reasonably request.
     7.8 Dissolution; Restricted Payments. Seller shall not dissolve or
liquidate or declare or make any dividend payment or other distribution on its
units, or purchase, redeem or otherwise acquire for value any units or any
options, warrants or other rights to acquire such units now or hereafter
outstanding until the later of (a) the date on which Seller has performed in
full all obligations under Section 1.5; (b) thirty (30) days after the
completion of all Purchase Price adjustment procedures contemplated by
Section 2.2; and (c) the third anniversary of the Closing; provided, however,
this Section 7.8 shall not apply to tax distributions, net profits, or other
distributions of cash in accordance with historic practice, including the
Purchase Price;

-46-



--------------------------------------------------------------------------------



 



provided, that Seller maintains adequate reserves to pay its liabilities and
that such distribution(s) do not render Seller insolvent.
     7.9 Payment of Liabilities. Subject to Section 11.2 and except for the
Assumed Accounts Payable described in Section 1.3(b) hereof, Seller shall as
promptly as possible, and in any event no later than thirty (30) days after the
Closing Date, pay or otherwise satisfy all payables of Seller and other amounts
payable to (i) Seller’s creditors in respect of the Purchased Assets, including
without limitation the list of accounts payable set forth on the list attached
hereto as Schedule 4.7(c) and any sales tax that should have been collected by
the Seller in its ordinary course of business that was not collected prior to
the Closing (including any amounts deemed due and payable by the Florida
Department of Revenue pursuant to any sales tax audit of Seller conducted in
accordance with this Transaction), (ii) any loans and indebtedness between
Seller and Members, and (iii) any Member “guaranteed payments” or other similar
liabilities of Seller to its Members.
     7.10 Retained Marks.
          (a) Notwithstanding anything herein to the contrary, no interest in or
right to use the VasCon name or any variations thereof (each, a “Retained Mark”,
and collectively, the “Retained Marks”) is being transferred to the Purchaser
Sub pursuant to the Transaction. The Purchaser Sub will, following the Closing
Date, use its commercially reasonable efforts to remove or obliterate the
Retained Marks from its signs, advertisements, marketing brochures, purchase
orders, invoices, and other materials.
          (b) Notwithstanding the foregoing, the Purchaser Sub and its
distributors, licensees, sales representatives and agents, contractors,
subcontractors and other representatives shall be entitled, for a period of no
longer than one hundred eighty (180) days following the Closing Date, to use any
signs, advertisements, marketing brochures, purchase orders, invoices, sales
orders, labels, letterheads, shipping documents, or other materials existing on
the Closing Date that bear any Retained Mark.
          (c) Seller agrees to defend, indemnify and hold harmless the Purchaser
and Purchaser Sub from any and all claims that may arise after the Closing Date
out of the use of any Retained Mark thereof in accordance with this Agreement.
          (d) For a period of twelve (12) months after the Closing, Seller
hereby grants to Purchaser and Purchaser Sub a non-exclusive, sublicenseable,
royalty-free right and license to use any of the Retained Marks on any and all
packaging materials for products of the Business on which the trademark appears
as of the Closing Date (the “Packaging Materials”).
     7.11 Collection of Receivables.
          (a) Payments received by Purchaser or Purchaser Sub from account
debtors as payment for a Receivable shall be applied against the oldest unpaid
balance of such account debtor, unless the account debtor designates another
application, in which case the application designated may be followed in
applying the payment. In return for payment of claims for defaulted Receivables,
Purchaser or Purchaser Sub, as the case may be, shall reassign the account or
note involved to Seller. The uncollected receivables reassigned to Seller as
provided

-47-



--------------------------------------------------------------------------------



 



herein shall be transferred by Purchaser or Purchaser Sub, as the case may be,
subject to no defenses or setoffs by the debtor which did not arise as a result
of the conduct of the Business prior to Closing.
          (b) Purchaser and Purchaser Sub each shall be entitled, in its sole
discretion, to reassign and transfer to Seller any Receivables which have not
been collected in full by sixty (60) days after the Closing Date and Seller
shall be required to accept any such uncollected Receivable which have been so
reassigned and transferred. If Purchaser or Purchaser Sub determines to so
reassign and transfer any such uncollected Receivables, the Purchase Price, as
may have been adjusted pursuant to the terms hereof, shall be reduced by an
amount equal to the aggregate face amount of such uncollected Receivables.
     7.12 Non-Disclosure and Noncompetition.
          (a) Noncompetition Agreement.
               (i) For and in consideration of the Transaction contemplated
herein, during the period commencing with the Closing Date and ending on the
fifth anniversary of the Closing Date (the “Noncompetition Period”), the Seller
shall not engage in any “Competitive Activity” in the “Restricted Territory” (as
both are defined below). Each of the Members acknowledge and confirm that the
Member’s obligations of noncompetition, non-solicitation, nondisclosure and
other covenants relevant to Seller pursuant to this Section 7.12 are, with
regard to each Member, as set forth in the form of Non-competition Agreement
which each Member shall have executed in favor of Purchaser and Purchaser Sub in
conjunction with the purchase of Seller assets as set forth in this Agreement,
and all such terms and provisions are incorporated by reference herein and shall
survive the termination of this Agreement.
               (ii) “Competitive Activity” shall mean directly or indirectly (or
having any interest in, or performing any services for, any Person directly or
indirectly) (i) engaging in any activity that is the same as, similar to, or
competitive with the Business of Seller or with the Neurovascular Business (as
defined below); (ii) engaging in the development, distribution, manufacture or
sale of any product that is the same as, similar to, or competitive with any
Seller Product being developed or distributed by Purchaser or Purchaser Sub
during the Noncompetition Period; (iii) employing, soliciting for employment, or
recommending for employment any Person employed by Purchaser or Purchaser Sub or
any Affiliate or Subsidiary of Purchaser or Purchaser Sub during such Person’s
employment with Purchaser or Purchaser Sub, as the case may be, (or any
Affiliate or Subsidiary of Purchaser or Purchaser Sub) or for one year
thereafter; or (iv) diverting or attempting to divert from Purchaser or
Purchaser Sub or any Affiliate or Subsidiary of Purchaser or Purchaser Sub any
business of any kind in which they are engaged, including the solicitation of or
interference with any suppliers, contractors, or customers. For purposes of this
Section 7.12, the “Neurovascular Business” shall mean the design, development,
manufacture, sale and/or distribution of any neurovascular medical device.
               (iii) “Restricted Territory” shall mean every state, territory,
country, or jurisdiction in which Purchaser, or Purchaser Sub, Seller or any
Affiliate or Subsidiary of Purchaser, or Purchaser Sub, or Seller is now doing
business or now contemplates doing business.

-48-



--------------------------------------------------------------------------------



 



               (iv) Notwithstanding the foregoing, the provisions of this
Section 7.12 shall not prevent Seller from beneficially owning up to two percent
(2%), on a full-diluted basis, of the total shares of all classes of stock
outstanding of any corporation having securities listed on the NYSE, the
American Stock Exchange, or traded on NASDAQ.
          (b) Noncompetition Covenants; Scope and Choice of Law. It is the
understanding of the parties that the scope of the covenants contained in this
Section 7.12, both as to time and area covered, are necessary to protect the
rights of Purchaser and Purchaser Sub and the goodwill that is a part of the
Business of Seller to be acquired by Purchaser and Purchaser Sub.
Notwithstanding Section 12.12 hereof, it is the parties’ intention that these
covenants be enforced to the greatest extent (but to no greater extent) in time,
area, and degree of participation as is permitted by the internal laws of the
State of Florida (without giving effect to principles of conflicts of laws).
Notwithstanding Section 12.12 hereof, it being the purpose of this Agreement to
govern competition by Seller in the Restricted Territory, these covenants shall
be governed by and construed according to the internal laws of the State of
Florida (without giving effect to principles of conflicts of laws). The
prohibitions in each of Subsections (i)-(iv) in Section 7.12(a) above shall be
deemed, and shall be construed as separate and independent agreements between
Purchaser and Purchaser Sub on the one hand, and Seller respectively, on the
other. If any such agreement or any part of such agreement is held invalid, void
or unenforceable by any court of competent jurisdiction, such invalidity,
voidness, or unenforceability shall in no way render invalid, void, or
unenforceable any other part of them or any separate agreement not declared
invalid, void or unenforceable; and this Agreement shall in such case be
construed as if the invalid, void, or unenforceable provisions were omitted.
Notwithstanding anything herein to the contrary, the provisions of this
Section 7.12(b) shall survive the termination of this Agreement.
          (c) Noncompetition Covenants; Assignment by Purchaser and Purchaser
Sub. The parties agree that the covenants of Seller not to compete contained in
this Section 7.12 may be assigned by Purchaser and Purchaser Sub to any Person
to whom may be transferred the Business of Seller by the sale or transfer of
their business and assets or otherwise, including without limitation an
Affiliate or acquiror of Purchaser or Purchaser Sub. It is the parties’
intention that these covenants of Seller shall inure to the benefit of any
Person that may succeed to the Business and Purchased Assets of Seller (as
acquired by Purchaser and Purchaser Sub under this Agreement) with the same
force and effect as if these covenants were made directly with such successor.
          (d) Nondisclosure. After the Closing Date, except as may be required
for tax purposes or other regulatory purposes, neither Seller nor any of
Seller’s successors and assigns shall (a) retain any document, databases or
other media embodying any confidential or proprietary know-how which constitutes
a part of the Purchased Assets or Assumed Liabilities or use, publish or
disclose to any third person any such confidential or proprietary know-how;
provided, however, that Seller shall be entitled to retain copies of any of the
foregoing to the extent necessary in connection with prosecuting or defending
any matter not assumed by Purchaser or Purchaser Sub or related to the Excluded
Assets or Excluded Liabilities or (b) use, publish or disclose any information
concerning Purchaser, Purchaser Sub or their Affiliates. In the event of any
termination of this Agreement, (i) Seller shall treat as confidential and
proprietary and shall not disclose or use, directly or indirectly, in any manner
whatsoever, or

-49-



--------------------------------------------------------------------------------



 



permit others under its control to disclose or to use, any information
concerning Purchaser, Purchaser Sub or its business or products obtained
pursuant to or in connection with the Transaction which are the subject matter
of this Agreement, unless such information is or becomes a matter of public
knowledge through no fault of Seller or any of its Members or can be shown to
have been in the possession of Seller prior to disclosure by Purchaser or
Purchaser Sub and (ii) Seller shall promptly return to Purchaser or Purchaser
Sub, as the case may be, upon written request all written information and
documents received from any other party, its affiliates, accountants or counsel,
in connection with such Transaction, including all copies thereof. Purchaser and
Purchaser Sub acknowledges that there is not an adequate remedy at law for the
breach of this Section 7.12(d) and that, in addition to any other remedies
available, injunctive relief may be granted for any such breach. The provisions
of this Section 7.12(d) shall survive any termination of this Agreement.
          (e) Confidential Information. “Confidential Information” shall mean
all Trade Secrets and other confidential and/or proprietary information of a
Person, including information derived from reports, investigations, research,
work in progress, codes, marketing and sales programs, financial projections,
cost summaries, pricing formula, contract analyses, financial information,
projections, confidential filings with any state or federal agency, and all
other confidential concepts, methods of doing business, ideas, materials or
information prepared or performed for, by or on behalf of such Person by its
employees, officers, directors, agents, representatives, or consultants.
Information shall not be deemed Confidential Information hereunder if (i) such
information becomes available to or known by the public generally through no
fault of Seller or a Member or (ii) disclosure is required by law or the order
of any governmental authority under color of law, provided, however, that prior
to disclosing any information pursuant to this clause (ii), Seller shall, if
possible, give prior written notice thereof to Purchaser and Purchaser Sub and,
at Purchaser’s or Purchaser Sub’s election, as the case may be, either provide
Purchaser or Purchaser Sub, as the case may be, with the opportunity to contest
such disclosure or seek to obtain a protective order narrowing the scope of such
disclosure and/or use of the Confidential Information; or (iii) Seller
reasonably believes that such disclosure is required in connection with the
defense of a lawsuit against Seller. Nothing herein shall be construed as
prohibiting Purchaser or Purchaser Sub from pursuing any other available remedy
for such breach or threatened breach, including the recovery of damages.
          (f) Noncompetition Covenants; Remedy for Breach. The parties agree
that, in the event of breach or threatened breach of Seller’s covenants in this
Section 7.12, the damage or imminent damage to the value and the goodwill of
Purchaser or Purchaser Sub and the Business will be irreparable and extremely
difficult to estimate, making any remedy at law or in damages inadequate.
Accordingly, the parties agree that each of Purchaser and Purchaser Sub shall be
entitled to injunctive relief against Seller in the event of any breach or
threatened breach of any of such covenants by Seller, in addition to any other
relief (including damages) available to Purchaser and Purchaser Sub under this
Agreement or under applicable law.
     7.13 Tail Insurance Policies. Seller shall maintain in full force and
effect and keep, at all times during the duration of the Tail Insurance Policy
as determined in accordance with Section 9.1(l), valid, outstanding and
enforceable all Tail Insurance Policies, perform all its obligations under such
Tail Insurance Policies during the duration of the Tail Insurance Policy as
determined in accordance with Section 9.1(l), including without limitation the
payment in full all

-50-



--------------------------------------------------------------------------------



 



required insurance premiums due on such Tail Insurance Policies for the agreed
upon duration thereof.
ARTICLE 8. EMPLOYEES
     8.1 Transferred Employees. Purchaser or Purchaser Sub, as the case may be,
may, but shall have no obligation to, offer employment or a consulting
arrangement, to be effective as of the Closing Date and contingent upon the
Closing, on terms to be determined by Purchaser or Purchaser Sub, as the case
may be, to those service providers of Seller who are listed on Schedule 8.1
(collectively, the “Transferred Employees”). Seller shall terminate the
employment, to be effective as of the Closing Date, of any employees of the
Business who are not Transferred Employees. The parties acknowledge and agree
that it is not the intention of the parties that any contracts of employment of
any employees of Seller shall be assumed by Purchaser or Purchaser Sub, as the
case may be, as a result of the Transaction. Seller shall use best efforts to
(i) encourage the Transferred Employees to continue their employment with Seller
until Closing and thereupon to accept employment or a consulting arrangement
with Purchaser Sub (as determined in Purchaser’s sole discretion), and
(ii) assist Purchaser Sub in employing or otherwise engaging any Transferred
Employees.
     8.2 Employee Benefit Arrangements. In order to secure an orderly and
effective transition of the employee benefit arrangements for Transferred
Employees and their respective beneficiaries and dependents, Seller, Purchaser
and Purchaser Sub shall cooperate, both before and after the Closing Date, to
(i) exchange information related to the Transferred Employees, including
employment records, benefits information, and financial statements and (ii) take
any other actions with respect to the Transferred Employees and their respective
beneficiaries and dependents.
     8.3 Compliance with Legal Requirements and Other Obligations. Prior to the
Closing, at its sole cost and expense, Seller shall take all actions necessary
to comply with all appropriate Legal Requirements in connection with Seller’s
employment of its employees. Seller shall be solely responsible, before and
after the Closing, for the payment of any amounts required to be paid under any
Legal Requirement as a result of the termination or layoff of any employee of
Seller who is not a Transferred Employee in connection with this Transaction.
Prior to the Closing, Seller shall perform all of its contractual and other
obligations in connection with the employment of its employees.
     8.4 No Benefit to Seller Employees Intended. This Article 8 is not intended
to, and does not, create any rights or obligations to or for the benefit of
anyone other than Purchaser, Purchaser Sub and Seller.
ARTICLE 9. CONDITIONS TO CLOSING
     9.1 Conditions to Purchaser’s and Purchaser Sub’s Obligation to Close. The
obligations of Purchaser and Purchaser Sub to consummate the Transaction shall
be subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by Purchaser in writing:

-51-



--------------------------------------------------------------------------------



 



          (a) Representations, Warranties and Covenants. (i) All of the
representations and warranties of Seller and the Members in this Agreement shall
have been true and correct in all respects (considered collectively and
individually) as of the date of this Agreement and shall be true and correct in
all respects (considered collectively and individually) as of the Closing Date
(or, to the extent such representations and warranties speak only as of an
earlier date, they shall be true and correct in all respects as of such earlier
date); and (ii) Seller shall have performed, in all material respects
(considered collectively and individually), all covenants and obligations in
this Agreement required to be performed by Seller as of the Closing Date;
          (b) Documents. Seller shall have delivered to Purchaser all of the
documents and agreements set forth in Sections 3.2 and 3.4;
          (c) Consents. Seller shall have delivered to Purchaser and Purchaser
Sub all Assignment Consents and other Consents required (i) for the transfer of
the Business and the Purchased Assets; (ii) for the consummation of the
Transaction; or (iii) to prevent a breach or termination of any Seller Contract;
          (d) Estoppel Letters. Seller shall have delivered to Purchaser
Estoppel Letters, substantially in the form attached hereto as Exhibit 9.1(d)
(the “Estoppel Letters”), from each lessor of Real Property;
          (e) Opinion of Seller’s and Members’ Counsel. Seller shall have
delivered to Purchaser and Purchaser Sub an Opinion of Seller’s and Members’
counsel, substantially in the form attached hereto as Exhibit 9.1(e);
          (f) Member Approval. To the extent required under applicable Legal
Requirements or the Certificate of Formation or Operating Agreement of Seller,
this Agreement and the consummation of the Transaction shall have been approved
and adopted by the unanimous vote of the members of Seller;
          (g) Special Diligence. Purchaser and its Representatives shall have
had an opportunity to examine and review all aspects of the operations of Seller
and Seller’s business, including without limitation and in particular, any and
all materials, documents and other evidence material to Seller’s representations
under Sections 4.36 and 4.37 and Seller’s compliance with all Legal Requirements
in respect thereof, and Purchaser and its Representatives shall be satisfied in
their sole discretion as to the results of such completed examination and
review;
          (h) No Proceedings. Since the date of this Agreement, no Proceeding
shall have been commenced or threatened against Purchaser or Purchaser Sub, or
against any Representative of Purchaser or Purchaser Sub (a) involving any
challenge to, or seeking Damages or other relief in connection with, the
Transaction; or (b) that may have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on or otherwise interfering with the
Transaction;

-52-



--------------------------------------------------------------------------------



 



          (i) Governmental Authorizations. Purchaser or Purchaser Sub, as may be
necessary, shall have received such Governmental Approvals as are necessary or
desirable to allow Purchaser Sub to operate the Purchased Assets from and after
Closing;
          (j) [Intentionally Omitted];
          (k) Completion of Due Diligence. Purchaser and its Representatives
shall have had an opportunity to examine and review all aspects of the
operations of Seller and Seller’s business, and Purchaser and its
representatives shall be satisfied in their sole discretion as to the results of
such completed examination and review;
          (l) Tail Insurance Policy. Seller shall obtain a products liability
Insurance Policy, issued by an insurer that is financially sound and reputable
and reasonably acceptable to Purchaser, with limits sufficient to provide
coverage for all Excluded Liabilities and sufficient for compliance with all
Legal Requirements and Seller Contracts, naming Purchaser or Purchaser Sub, as
determined at the sole discretion of Purchaser, as an additional named insured,
in such amounts and such durations as Purchaser reasonably specifies in writing
prior to the Closing Date (the “Tail Insurance Policy”). The cost on the Tail
Insurance Policy shall be shared equally by Seller and Purchaser; provided, that
Purchaser is provided with a written invoice or receipt with regard to the total
cost of such Tail Insurance Policy; and, provided, further, that in no event
shall the shared cost to Purchaser exceed $ [***] (in which case, any additional
costs above the $ [***] shared amount shall be borne entirely by Seller); and,
          (m) Resolution of Legal Requirement Damages. Seller and Members shall
use their best efforts to remedy any Damages related to Legal Requirements
outstanding prior to the Closing and with respect to any such Damages not
remedied at or prior to the Closing will be treated as Purchaser Damages for
which Seller and the Members, jointly and severally, will indemnify, defend and
hold harmless Purchaser, Purchaser Sub and their Representatives in accordance
with the provisions of Section 11 hereto.
     9.2 Conditions to Seller’s and Members’ Obligation to Close. The
obligations of Seller and the Members to consummate the Transaction shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by Seller in writing:
          (a) Representations, Warranties and Covenants. (i) All of the
representations and warranties of Purchaser in this Agreement shall have been
true and correct in all material respects (considered collectively and
individually) as of the date of this Agreement and shall be true and correct in
all material respects (considered collectively and individually) as of the
Closing Date (or, to the extent such representations and warranties speak as of
an earlier date, they shall be true and correct in all material respects as of
such earlier date); (ii) all of the representations and warranties of Purchaser
in this Agreement that contain an express materiality qualification shall have
been true and correct in all respects (considered collectively and individually)
as of the date of this Agreement and shall be true and correct in all respects
(considered collectively and individually) as of the Closing Date (or, to the
extent such representations and warranties speak only as of an earlier date,
they shall be true and correct in all respects as of such earlier date); and
(iii) Purchaser shall have performed, in all material

-53-



--------------------------------------------------------------------------------



 



respects (considered collectively and individually), all covenants and
obligations in this Agreement required to be performed by Purchaser as of the
Closing Date; and
          (b) Deliveries. Purchaser shall have delivered to Seller all of the
documents and agreements set forth in Sections 3.3 and 3.4.
     9.3 Conditions to Obligations of Each Party to Close. The respective
obligations of each party to this Agreement to consummate the Transaction shall
be subject to the satisfaction, on or prior to the Closing Date, of each of the
following condition(s), any of which may be waived by Purchaser or Seller, as
applicable, in writing:
          (a) No Legal Impediments to Closing. There shall not be in effect any
Order issued by any Governmental Authority preventing the consummation of the
Transaction, seeking any Damages as a result of the Transaction, or otherwise
affecting the right or ability of Purchaser Sub to own, operate or control the
Business, the Purchased Assets or the Assumed Liabilities, nor shall any
Proceeding be pending that seeks any of the foregoing. There shall not be any
Legal Requirement prohibiting Seller from selling or Purchaser Sub from owning,
operating or controlling the Business, the Purchased Assets or the Assumed
Liabilities or that makes this Agreement or the consummation of the Transaction
illegal.
ARTICLE 10. TERMINATION
     10.1 Circumstances for Termination. At any time prior to the Closing, this
Agreement may be terminated by written notice explaining the reason for such
termination (without prejudice to other remedies which may be available to the
parties under this Agreement, at law or in equity):
          (a) by the mutual written consent of Purchaser and Seller;
          (b) by either Purchaser or Seller if (i) the non-terminating party
(including for these purposes only in respect of the Seller, both Seller and all
of the Members) is in material breach of any material provision of this
Agreement and such breach shall not have been cured within thirty (30) days of
receipt by such party of written notice from the terminating party of such
breach; and (ii) the terminating party (including for these purposes only in
respect of the Seller, both Seller and all of the Members) is not, on the date
of termination, in material breach of any material provision of this Agreement;
          (c) by either Purchaser or Seller if (i) the Closing has not occurred
on or prior to January 31, 2007 (the “Outside Closing Date”) for any reason; and
(ii) the terminating party is not, on the date of termination, in material
breach of any material provision of this Agreement; and
          (d) by either Purchaser or Seller if (i) satisfaction of a closing
condition of the terminating party in Article 9 is impossible; and (ii) the
terminating party is not, on the date of termination, in material breach of any
material provision of this Agreement.
     10.2 Effect of Termination. If this Agreement is terminated in accordance
with Section 10.1, all obligations of the parties hereunder shall terminate,
except for the obligations

-54-



--------------------------------------------------------------------------------



 



set forth in this Article 10 and Sections 7.12(e), 12.1, 12.3 to 12.6, and 12.8
to 12.20; provided, however, that nothing herein shall relieve any party from
liability for the breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement.
ARTICLE 11. INDEMNIFICATION
     11.1 Survival of Representations and Warranties. All representations and
warranties of Seller and the Members in this Agreement or any other Transaction
Agreement shall survive the Closing until the third (3rd) anniversary of the
Closing Date (the “Survival Date”); provided, however, that (a) all
representations and warranties relating to Environmental and Safety Laws shall
survive indefinitely; (b) all representations and warranties of Seller or
Purchaser contained in Sections 4.15, 4.19, 4.21, 4.25, 4.26, 4.31, 4.34, 4.35,
4.36, or 4.37 shall survive until the expiration of the relevant statute of
limitations period (including any applicable extensions thereof)(or for three
(3) years if there is no applicable statute of limitations), provided, however,
that such limitations shall not apply to any to any Seller indemnification
obligations arising out of, relating to or resulting from fraud or intentional
misrepresentation by Seller; and (c) any claim for indemnification based upon a
breach of any such representation or warranty and asserted prior to the Survival
Date by written notice in accordance with Section 11.4 shall survive until final
resolution of such claim. All of Purchaser’s representations and warranties in
this Agreement or any other Transaction Agreement shall terminate on the Closing
Date, and shall thereafter be of no further force or effect. The representations
and warranties contained in this Agreement (and any right to indemnification for
breach thereof) shall not be affected by any investigation (including without
limitation any environmental investigation or Environmental Report),
verification or examination by any party hereto or by any Representative of any
such party or by any such party’s Knowledge of any facts with respect to the
accuracy or inaccuracy of any such representation or warranty.
     11.2 Indemnification by Seller and Members. Subject to the limitations set
forth in this Article 11, Seller and the Members, jointly and severally, shall
indemnify, defend and hold harmless Purchaser, Purchaser Sub and their
respective Representatives from and against any and all Damages, whether or not
involving a third party claim, including attorneys’ fees (collectively,
“Purchaser Damages”), arising out of, relating to or resulting from (a) any
breach of a representation or warranty of Seller or a Member(s) contained in
this Agreement or in any other Transaction Agreement; (b) any breach of a
covenant of Seller or a Member(s) contained in this Agreement or in any other
Transaction Agreement; (c) Excluded Assets or Excluded Liabilities or other
Liabilities not expressly Assumed Liabilities; or (d) any noncompliance with
applicable bulk sales or fraudulent transfer Legal Requirements in connection
with the Transaction; (e) any product or component thereof manufactured or
shipped, or any services provided by, Seller, in whole or in part, prior to the
Closing Date; (f) any claims brought by employees or contractors of Seller who
were or are terminated prior to or as of, or as a result of, the Closing of the
Transaction; or (g) Permanent Non-Assignable Assets. [***].
     [***]
     11.3 Indemnification Liability of Purchaser. Purchaser hereby agrees to
indemnify, defend, and hold Seller and the Members, and their respective
officers, employees, agents, successors, and assigns, and each of them, free and
harmless from and against any Damages

-55-



--------------------------------------------------------------------------------



 



directly or indirectly arising out of, resulting from or relating to all Assumed
Liabilities to the extent such Damage results from Purchaser’s failure to carry
out obligations with respect to Assumed Liabilities after Closing; provided,
that Seller Damages arising out of any breach of Purchaser’s representations and
warranties shall not include losses in the nature of incidental or consequential
damages, lost profits, diminution in value, damage to reputation or goodwill or
other items of a speculative nature.
     11.4 Procedures for Indemnification. Promptly after receipt by a party
entitled to indemnification hereunder (the “Indemnitee”) of written notice of
the assertion or the commencement of any Proceeding by a third-party with
respect to any matter referred to in Sections 11.2, the Indemnitee shall give
written notice thereof to the party obligated to indemnify Indemnitee (the
“Indemnitor”), and thereafter shall keep the Indemnitor reasonably informed with
respect thereto; provided, however, that failure of the Indemnitee to give the
Indemnitor notice as provided herein shall not relieve the Indemnitor of its
obligations hereunder except to the extent that the Indemnitor is prejudiced
thereby. A claim for indemnification for any matter not involving a third-party
Proceeding may be asserted by notice to the party from whom indemnification is
sought and shall be paid promptly after such notice.
     11.5 Limitations on Indemnification.
           (a) Notwithstanding anything herein to the contrary, Seller shall not
be obligated to indemnify Purchaser under this Article 11 unless the aggregate
of all Purchaser Damages exceeds Fifty Thousand Dollars ($50,000) (the “Seller’s
Basket”), in which case the Purchaser shall be entitled to recover all Purchaser
Damages, including the amount equal to the Seller’s Basket; provided, however,
that the Seller’s Basket shall not apply to limit any Seller indemnification
obligation (w) arising out of, relating to or resulting from fraud or
intentional misrepresentation by Seller; (x) arising out of, relating to or
resulting under Section 11.2(b), (c) or (d) or from a breach of any of Seller’s
representations or warranties in Sections 4.1, 4.15, 4.19, 4.20, 4.21, 4.24,
4.25, 4.26, 4.31, 4.34, 4.35, 4.36, or 4.37; (y) Claims related to Excluded
Liabilities which will not be applicable to Seller’s Basket; or (z) if the
Transaction does not close; provided, however, that any materiality
qualification as to a particular representation and warranty to which Purchaser
Damages relates will not be taken into account in determining the magnitude of
the damages occasioned by the breach for purposes of calculating whether they
are applied to Seller’s Basket.
           (b) Notwithstanding anything herein to the contrary, Purchaser shall
not be obligated to indemnify Seller under this Article 11 unless the aggregate
of all Seller Damages exceeds [***] (the “Purchaser’s Basket”), in which case
the Seller shall be entitled to recover all Seller Damages, including the amount
equal to the Purchaser’s Basket; provided, however, that the Purchaser’s Basket
shall not apply to limit any Purchaser indemnification obligation (x) arising
out of, relating to or resulting from fraud or intentional misrepresentation by
Purchaser; (y) arising out of, relating to or resulting from any breach of a
covenant of Purchaser contained in this Agreement or in any other Transaction
Agreement; or (z) if the Transaction does not close; provided, however, that any
materiality qualification as to a particular representation and warranty to
which Seller Damages relates will not be taken into account in determining the
magnitude of the damages occasioned by the breach for purposes of calculating
whether they are applied to Purchaser’s Basket.

-56-



--------------------------------------------------------------------------------



 



     11.6 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and shall not preclude any party from asserting any other right, or
seeking any other remedies, against the other party.
     11.7 Method of Asserting Claims. All claims for indemnification by the
Purchaser or Purchaser Sub pursuant to this Article 11 shall be made in
accordance with the provisions of the Escrow Agreement.
     11.8 Right of Setoff. Upon notice to Seller and Members, Purchaser or
Purchaser Sub may set off any amount to which it may be entitled under this
Article 11 against amounts otherwise payable to Seller or Members, including
without limitation, the Earn-Out Payments. Neither the exercise, nor the failure
to exercise, such right of setoff will constitute an election of remedies or
limit Purchaser or Purchaser Sub in any manner in the enforcement of any other
remedies that may be available to it.
     11.9 Limitation on Liability. Subject to the provisions of this
Section 11.9, the total aggregate liability of the Seller and Members under this
Agreement, including, but not limited to the indemnification provisions set
forth in this Article 11 shall not exceed the Initial Payment and any Earn-Out
Payments paid by Purchaser (the “Total Consideration”). Notwithstanding anything
to the contrary contained herein, the limitation on liability imposed by this
Section 11.9, shall not apply and be void and of no effect as to any intentional
misrepresentation or fraud or, a breach of Section 4.23 (Taxes), 4.22
(Environmental Matters), and any Excluded Liabilities (including any liability
of Seller that became a liability of Purchaser or Purchaser Sub under any common
law doctrine of de facto merger or successor liability, or otherwise by
operation of law) (the “Unlimited Seller Liabilities”). Subject to the foregoing
unlimited liability of all Members for the Unlimited Seller Liabilities, the
aggregate maximum indemnification obligation of each Member under this
Article 11 shall be limited to an amount determined by multiplying the
respective pro rata percentage ownership of a Member as set forth on
Schedule 4.3(a) hereto and the Total Consideration. THE INDEMNIFICATION
PROVISIONS IN THIS ARTICLE 11 SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE
LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR LEGAL
REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES LAW,
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW
OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.
ARTICLE 12. MISCELLANEOUS PROVISIONS
     12.1 Expenses. Whether or not the Transaction is consummated, each party
shall pay it own costs and expenses in connection with this Agreement and the
Transaction (including the fees and expenses of its advisers, accountants and
legal counsel).

-57-



--------------------------------------------------------------------------------



 



     12.2 Further Assurances. Each party agrees (a) to furnish upon request to
each other party such further information, (b) to execute and deliver to each
other party such other documents, and (c) to do such other acts and things, all
as another party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Transaction.
     12.3 Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
     12.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
if to Purchaser or Purchaser Sub:
Micrus Endovascular Corporation
821 Fox Lane
San Jose, CA 95131
Attention: Executive Vice President
Telephone: (408) 433-1400
Facsimile: (408) 433-1401
with a copy (not constituting notice) to:
Greenberg Traurig, LLP
1900 University Avenue, 5th Floor
East Palo Alto, CA 94303
Attention: E. Thom Rumberger, Esq.
Telephone: (650) 328-8500
Facsimile: (650) 328-8508
if to Seller:
VasCon, LLC
[***]
Doral, FL 33172
Attention: [***]
Telephone: [***]
Facsimile: [***]

-58-



--------------------------------------------------------------------------------



 



with a copy (not constituting notice) to:
Perlman, Yevoli & Albright, P.L.
1500 N. Federal Highway, Suite 250
Ft. Lauderdale, FL 33304
Attention: Jason E. Perlman, Esq.
Telephone: (954) 566-7117
Facsimile (954) 566-7115
if to the Members, as follows:
[***]
if to Escrow Agent:
[***]
     12.5 Confidentiality. Without limiting the generality of anything contained
in Section 5.4, on and at all times after the Closing Date, each party shall
keep confidential, and shall not use or disclose to any other Person, any non
public document or other non-public information in such party’s possession that
relates to the business of the Seller, Purchaser or Purchaser Sub.
     12.6 Public Announcements. No party to this Agreement shall make, or cause
to be made, any press release or public announcement in respect of this
Agreement or the Transaction contemplated by this Agreement or otherwise
communicate with any news media without the prior written consent of the other
party unless otherwise required by Law or applicable stock exchange regulation,
and the parties to this Agreement shall cooperate as to the timing and contents
of any such press release, public announcement or communication.
     12.7 Time of the Essence. Time is of the essence of this Agreement.
     12.8 Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
     12.9 Counterparts. This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
     12.10 Venue. The parties to this Agreement agree that any suit, action or
proceeding arising out of, or with respect to, this Agreement or any judgment
entered by any court in respect thereof may be brought only in the courts
located in New Castle County, in the State of Delaware or the federal district
courts located within New Castle County, State of Delaware, and the parties
hereto hereby accept the exclusive jurisdiction of those courts for the purpose
of any suit, action or proceeding.

-59-



--------------------------------------------------------------------------------



 



     12.11 Disclosure and Accommodation. Matters disclosed on a Seller and
Members Disclosure Schedule or Exhibit, as the case may be, herein shall be
deemed to be adequate disclosure for purposes of disclosing information only
with respect to the particular section of this Agreement to which such Schedule
or Exhibit relates, except to the extent that such matters are also disclosed
on, or cross-referenced to, another Schedule or Exhibit. To the extent that a
matter is disclosed, but a material circumstance related thereto is not
ascertainable from the information disclosed on the Schedule or Exhibit
concerning such matter by review of the specific agreements, documents or other
information identified on the Schedule or Exhibit and made available for review,
it shall not be deemed to be adequate disclosure of such material circumstance.
     12.12 Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).
     12.13 Successors and Assigns. This Agreement shall be binding upon: the
Seller and its successors and assigns (if any); Purchaser, Purchaser Sub and
their successors and assigns (if any); the Members, and their assigns. This
Agreement shall inure to the benefit of: the Seller; the Seller’s Members (to
the extent set forth herein); Purchaser and Purchaser Sub; and the respective
successors and assigns (if any) of the foregoing. From and after the date
hereof, each of Purchaser and Purchaser Sub may freely assign this Agreement and
any or all of their rights under this Agreement (including, without limitation,
the noncompetition provided for in Section 7.12(a) and (b), and indemnification
rights under Article 11), in whole or in part, to any Subsidiary or any other
Person, without obtaining the consent or approval of Seller, any of the Members,
any other party hereto, or of any other Person.
     12.14 Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
     12.15 Waiver.
          (a) No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
          (b) No Person shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly

-60-



--------------------------------------------------------------------------------



 



executed and delivered on behalf of such Person; and any such waiver shall not
be applicable or have any effect except in the specific instance in which it is
given.
     12.16 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.
     12.17 Severability. In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
     12.18 Parties in Interest. Except as provided in Section 12.13, none of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the parties hereto and their respective successors and
assigns (if any).
     12.19 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof.
     12.20 Construction.
          (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
          (b) The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
          (d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
[Signatures Follow on a Separate Page]

-61-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its behalf by their respective officers thereunto duly authorized
all as of the date first written above.

                  “Purchaser”    
 
                MICRUS ENDOVASCULAR CORPORATION    
 
           
 
  By:   /s/ Robert A. Stern    
 
  Name:  
Robert A. Stern 
   
 
  Title:  
Executive Vice President 
   
 
     
 
   
 
                “Purchaser Sub”    
 
                MICRUS DESIGN TECHNOLOGY, INC.    
 
           
 
  By:   /s/ Robert A. Stern     
 
  Name:  
Robert A. Stern 
   
 
  Title:  
Chief Financial Officer 
   
 
     
 
   
 
                “Seller”    
 
                VASCON, LLC      
 
  By:   /s/ Oscar Jimenez     
 
  Name:  
Oscar Jimenez 
   
 
  Title:  
CEO 
   
 
     
 
   
 
                “Members”    
 
                            [***]    

Signature Page
to Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTAIN DEFINITIONS
     “Affiliate” shall mean any member of the immediate family (including
spouse, brother, sister, descendant, ancestor or in-law) of any officer,
director or member of a Person or any corporation, partnership, trust or other
entity in which Seller or any such family member has a five percent (5%) or
greater interest or is a director, officer, partner or trustee. The term
Affiliate shall also include any entity which controls, or is controlled by, or
is under common control with any of the individuals or entities described in the
preceding sentence.
     “Agreement” shall mean the Asset Purchase Agreement to which this Exhibit A
is attached (including the Seller and Members Disclosure Schedule and all other
schedules and exhibits attached hereto), as it may be amended from time to time.
     “Assignment and Assumption” shall have the meaning specified in Section
3.2(b).
     “Assignment Consent” shall have the meaning specified in Section 1.5(a).
     “Assumed Liabilities” shall have the meaning specified in Section 1.3.
     “Best Efforts” shall mean the efforts that a prudent Person desiring to
achieve a particular result would use in similar circumstances to achieve such
result as expeditiously as possible provided, however, that a person required to
use his Best Efforts under this Agreement will not be thereby required to take
actions that would result in a materially adverse change in the benefits to such
person of this Agreement and the Transaction, or to dispose of or make any
change to its business, expend any material funds or incur any other material
burden.
     “Books and Records” shall have the meaning specified in Section 1.1(n).
     “Breach” shall mean the occurrence of any inaccuracy in or breach of, or
any failure to comply with or perform, a representation, warranty, covenant,
obligation or other provision of any Contract.
     “Business” shall have the meaning set forth in the first Recital.
     “Business Day” means any day other than (i) a Saturday or a Sunday or
(ii) a day on which banking and savings and loan institutions are authorized or
required by law to be closed.
     “Cash Amount” shall have the meaning specified in Section 2.1(a)(i)(1).
     “Closing” shall have the meaning specified in Section 3.1.
     “Closing Balance Sheet” shall have the meaning specified in Section 2.2(b).
     “Closing Date” shall have the meaning specified in Section 3.1.
     “Closing Working Capital” shall have the meaning specified in Section
2.2(b)(ii).

 



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Competing Party” shall have the meaning specified in Section 6.3.
     “Competing Transaction” shall have the meaning specified in Section 6.3.
     “Competitive Activity” shall have the meaning specified in Section
7.12(a)(ii).
     “Confidential Information” shall have the meaning specified in Section
7.12(e).
     “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Approval).
     “Contract” shall mean any agreement, contract, consensual obligation,
promise, understanding, arrangement, commitment or undertaking of any nature
(whether written or oral and whether express or implied), whether or not legally
binding.
     “Contractors” shall have the meaning specified in Section 4.20(a).
     “Copyrights” shall mean all copyrights, including in and to rights in or to
works of authorship and all other rights corresponding thereto throughout the
world, whether published or unpublished, including rights to prepare, reproduce,
perform, display and distribute copyrighted works and copies, compilations and
derivative works thereof.
     “Damages” shall mean and include any loss, damage, injury, decline in
value, lost opportunity, Liability, claim, demand, settlement, judgment, award,
fine, penalty, Tax, fee (including any legal fee, accounting fee, expert fee or
advisory fee), charge, cost (including any cost of investigation), or expense of
any nature.
     “Defined Benefit Plan” shall mean either a plan described in Section 3(35)
of ERISA or a plan subject to the minimum funding standards set forth in
Section 302 of ERISA and Section 412 of the Code.
     “Deposits and Advances” shall have the meaning specified in Section 1.1(i).
     [***]
     “Employee Benefit Plan” shall have the meaning specified in Section 3(3) of
ERISA.
     “Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equity, trust, equitable interest, claim,
preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

 



--------------------------------------------------------------------------------



 



     “Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust or company (including any limited liability company or
joint stock company).
     “Environmental and Safety Laws” shall mean any federal, state, local or
foreign Legal Requirement relating to pollution or Hazardous Materials or
otherwise relating to protection of human health or the environment (including
ambient air, surface water, ground water, land surface, subsurface strata,
wetlands, species or natural resources), including any law or regulation
relating to emissions, discharges, releases or threatened releases of Hazardous
Substances, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Substances
including but not limited to such laws as the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601, et seq. (CERCLA),
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., as
amended, any regulation promulgated thereunder and any comparable as similar
state and local state statutes and regulations.
     “Environmental and Safety Laws Liability” shall mean any potential or
actual cost, damages, expense, liability, claim, obligation or other
responsibility arising from or under any Environmental and Safety Laws,
including those consisting of or relating to:
     (a) any environmental, health or safety matter or condition (including
on-site or off-site contamination, occupational safety and health and regulation
of any Hazardous Materials;
     (b) any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental and Safety Laws, including
oversight costs;
     (c) financial responsibility under any Environmental and Safety Law for
cleanup costs or corrective action, including any cleanup, removal, containment
or other remediation or response actions (“Cleanup”) required by any
Environmental and Safety Law (whether or not such Cleanup has been required or
requested by any Governmental Authority or any other Person) and for any natural
resource damages; or
     (d) any other compliance, corrective or remedial measure required under any
Environmental and Safety Law.
     The terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA) as amended, and comparable or
similar state or local laws and regulations.
     “Environmental Report” shall have the meaning specified in Section 9.1(j).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow” shall have the meaning specified in Section 2.1(c).

 



--------------------------------------------------------------------------------



 



     “Escrow Agreement” shall have the meaning specified in Section 2.1(c).
     “Escrow Amount” shall have the meaning specified in Section 2.1(c).
     “Estoppel Letters” shall have the meaning specified in Section 9.1(d).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
     “Excluded Assets” shall have the meaning specified in Section 1.2.
     “Excluded Contracts” shall have meaning specified in Section 1.2(h).
     “Excluded Liabilities” shall have the meaning specified in Section 1.4.
     “Exercise All Rights” shall mean to exercise or practice any and all rights
now or hereafter provided by law (by treaty, statute, common law or otherwise)
anywhere in the world to inventors, authors, creators and/or owners of
intellectual or intangible property; including the right to make, use, disclose,
sell, offer to sell, distribute, import, rent, lease, lend, reproduce, prepare
derivative works of and otherwise modify, perform and display (whether publicly
or otherwise), broadcast, transmit, use and/or otherwise exploit such
intellectual or intangible property and/or any product, component or service
embodying, related to or subject to such intellectual or intangible property;
and the right to assign, transfer, license and/or sublicense (with the right to
sublicense further) any of the foregoing, and the right to have and/or authorize
others do any of the foregoing.
     “Financial Statements” shall have the meaning specified in Section 4.7(a).
     “FIRPTA Notification Letter” shall have the meaning specified in Section
3.2(e).
     “Free or Copyleft Software” means any software that is generally available
in source code form under a license agreement that requires, as condition of
being distributed, that the source code for the software be made available to
licensees to whom such software is distributed, including without limitation any
software licensed under the GNU General Public License, the GNU Library (or
Lesser) General Public License, or the Mozilla Public License.
     “FDA” shall have the meaning specified in Section 4.22(c).
     “GAAP” means U.S. generally accepted accounting principles in effect on the
date on which they are to be applied pursuant to this Agreement, applied
consistently throughout the relevant periods.
     “General Assignment and Bill of Sale” shall have the meaning specified in
Section 3.2(a).
     “Governmental Approval” shall mean any: (a) permit, license, certificate,
concession, approval, consent, ratification, permission, clearance,
confirmation, exemption, waiver, franchise, certification, designation, rating,
registration, variance, qualification, accreditation or

 



--------------------------------------------------------------------------------



 



authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement; or
(b) right under any Contract with any Governmental Authority.
     “Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
     “Hazardous Materials” shall mean each and every element, compound, chemical
mixture, contaminant, pollutant, material, waste or other substance which is
defined, determined, identified or regulated as hazardous or toxic under any
Environmental and Safety Laws, including gasoline, petroleum and petroleum
products, asbestos, asbestos containing materials, polychlorinated biphenyls,
urea formaldehyde, insulation, mold, microbial matter, radon and lead based
paint, including, without limitation (i) any “hazardous substance” defined as
such (or for purposes of) the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601(14), as amended, or any so called
“superfund” or “superlien” laws, including the judicial interpretations thereof;
(ii) any “pollutant” or “contaminant” as defined in 42 U.S.C. § 9601(33);
(iii) any material defined as a “hazardous waste” pursuant to 40 C.F.R.
Part 260; (iv) any “hazardous chemical” as defined pursuant to 29 C.F.R.
Part 1910; and (v) any other toxic substance or contaminant that is subject to
any other Environmental and Safety Law or other past or present requirement of
any Governmental Authority. Any reference above to an Environmental and Safety
Law includes the same as it may be amended from time to time, including the
judicial interpretation thereof, and any regulations promulgated thereunder.
     “Indemnitee” shall have the meaning specified in Section 11.4.
     “Indemnitor” shall have the meaning specified in Section 11.4.
     “Independent Accountants” shall have the meaning specified in Section
2.2(b)(iv).
     “Interim Working Capital” shall have the meaning specified in Section
2.2(b)(i).
     “Insurance Policies” shall have the meaning specified in Section 4.14.
     “Intellectual Property” shall mean all technology, information, or
materials, including without limitation works of authorship, inventions,
software, documentation, processing, manufacturing or marketing information,
inventions, processes, ideas, papers, blueprints, drawings, chemical
compositions, formulae, diaries, notebooks, specifications, designs, methods of
manufacture and data processing software, compilations of information.
     “Intellectual Property Rights” shall mean any or all rights in and to
Intellectual Property and intangible industrial property rights, including,
without limitation, (i) Patents, Trade Secrets,

 



--------------------------------------------------------------------------------



 



Copyrights, Mask Works, Trademarks and (ii) any rights similar, corresponding or
equivalent to any of the foregoing anywhere in the world.
     “Interim Balance Sheet” shall have the meaning specified in Section 4.7(a).
     “Interim Balance Sheet Date” shall have the meaning specified in Section
4.7(a).
     “Inventory” shall have the meaning specified in Section 1.1(b).
     “Investments” shall have the meaning specified in Section 4.33.
     “IRS” means the Internal Revenue Service.
     “IRS Notice” shall have the meaning specified in Section 3.2(f).
     “Key Employees” shall mean [***].
     “Knowledge”: An individual shall be deemed to have “Knowledge” of a
particular fact or other matter if: (i) such individual is actually aware of
such fact or other matter or (ii) (except when Knowledge is stated to be “actual
Knowledge”) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the truth or existence of such
fact or other matter. Seller shall be deemed to have “Knowledge” of a particular
fact or other matter if any Member has actual knowledge of such fact or other
matter after due and diligent inquiry.
     “Leased Real Property” shall have the meaning set forth in Section 1.1(f).
     “Legal Requirement” shall mean any federal, state, local, municipal,
foreign or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, guidance document, permit, approval, clearance,
ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Authority, including, without limitation, by the
Food and Drug Administration of the United States Department of Health and Human
Services (“FDA”), and all laws and regulations relating to occupational safety
and health and the environment.
     “Liability” shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable,
including, without limitation, any loan or indebtedness between Seller and
Members and any Member “guaranteed payments” owed by Seller to the Members (for
purposes of clarification, such loans, indebtedness and “guaranteed payments”
owed by Seller to Member as described in this definition shall remain

 



--------------------------------------------------------------------------------



 



Seller liabilities to be paid in accordance with the provisions of this
Agreement and shall in no event be included as Assumed Liabilities of Purchaser
Sub).
     “Machinery and Equipment” shall have the meaning specified in
Section 1.1(c).
     “Major Customers” shall have the meaning specified in Section 6.11.
     “Mask-Works” shall mean all mask works, mask work registrations and
applications therefor, and any equivalent or similar rights in semiconductor
masks, layouts, architectures or topology.
     “Material Adverse Effect” means (i) with respect to Purchaser or Purchaser
Sub, as the case may be, any event, change or effect that, when taken
individually or together with all other adverse events, changes and effects, is
or is reasonably likely (a) to be materially adverse to the condition (financial
or otherwise), properties, assets, liabilities, business, operations, results of
operations or prospects of Purchaser or Purchaser Sub, as the case may be, or
their respective subsidiaries, taken as a whole or (b) to prevent or materially
delay consummation of the Transaction or otherwise to prevent Purchaser or
Purchaser Sub, as the case may be, or their respective subsidiaries from
performing their obligations under this Agreement and (ii) with respect to
Seller, any event, change or effect that, when taken individually or together
with all other adverse events, changes and effects, is or is reasonably likely
(a) to be materially adverse to the condition (financial or otherwise),
properties, assets (including Purchased Assets), liabilities (including Assumed
Liabilities), business, operations, results of operations or prospects of
Seller, its Subsidiaries, or the Business or (b) to prevent or materially delay
consummation of the Transaction or otherwise to prevent Seller from performing
their obligations under this Agreement.
     “Material Contracts” shall have the meaning specified in Section 4.13(a).
     “Member of the Controlled Group” shall mean each trade or business, whether
or not incorporated, that would be treated as a single employer with Seller
under Section 4001 of ERISA or Section 414(b), (c), (m) or (o) of the Code.
     “Multiemployer Plan” shall mean a plan described in Section 3(37) of ERISA.
     “Non-Assignable Asset” shall have the meaning specified in Section 1.5(a).
     “Noncompetition Period” shall have the meaning specified in Section
7.12(a)(i).
     “Order” shall mean any: (a) temporary, preliminary or permanent order,
judgment, injunction, edict, decree, ruling, pronouncement, determination,
decision, opinion, verdict, sentence, stipulation, subpoena, writ or award that
is or has been issued, made, entered, rendered or otherwise put into effect by
or under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.
     “Ordinary Course of Business” shall describe any action taken by a party if
(a) such action is consistent with such party’s past practices and is taken in
the ordinary course of such

 



--------------------------------------------------------------------------------



 



party’s normal day to day operations; (b) such action is taken in accordance
with sound and prudent business practices; (c) such action is not required to be
authorized by such party’s members, board of directors or any committee thereof
and does not require any other separate or special authorization of any nature;
and (d) such action is similar in nature and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal day to day operations of other Entities that are engaged in
businesses similar to such party’s business
     “Outside Closing Date” shall have meaning specified in Section 10.1(c).
     “Packaging Materials” shall have the meaning specified in Section 7.10(d).
     “Patent Assignment” shall have the meaning specified in Section 3.2(c).
     “Patents” shall mean all United States and foreign patents and utility
models and applications therefor and all reissues, divisions, re-examinations,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, and equivalent or similar rights anywhere in the world in inventions
and discoveries, including invention disclosures related to the Business or any
Purchased Assets or Assumed Liabilities.
     “Person” shall mean any individual, Entity or Governmental Authority.
     “Personal Property” shall have the meaning specified in Section 1.1(d).
     “Personal Property Leases” shall have the meaning specified in
Section 1.1(g).
     “Post-Closing Adjustment Amount” shall have the meaning specified in
Section 2.2(a).
     “Post-Closing Period” shall mean any taxable period beginning after the
close of business on the Closing Date or, in the case of any tax period which
includes, but does not begin, after the close of business on the Closing Date,
the portion of such period beginning after the close of business on the Closing
Date.
     “Pre-Closing Period” shall mean any taxable period ending on or before the
close of business on the Closing Date or, in the case of any taxable period
which includes, but does not end on, the Closing Date, the portion of such
period up to and including the Closing Date.
     “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), prosecution, contest, hearing, inquiry, inquest, audit,
examination or investigation that is, has been or may in the future be
commenced, brought, conducted or heard at law or in equity or before any
Governmental Authority or any arbitrator or arbitration panel.
     “PTO” shall have the meaning specified in Section 4.17(g).
     “Purchase Price” shall have the meaning specified in Section 2.1(a).
     “Purchased Assets” shall have the meaning specified in Section 1.1.

 



--------------------------------------------------------------------------------



 



     “Purchaser” shall mean Micrus Endovascular Corporation, a Delaware
corporation.
     “Purchaser Sub” shall mean Micrus Design Technology, Inc.
     “Purchaser Damages” shall have the meaning specified in Section 11.2.
     “Purchaser Disclosure Schedule” shall have the meaning specified in
Article 5.
     “Purchaser’s Common Stock” shall mean the Purchaser’s common stock, par
value $0.01 per share.
     “Real Property Leases” shall have the meaning specified in Section 1.1(f).
     “Rebates and Credits” shall have the meaning specified in Section 1.1(j).
     “Receivables” shall have the meaning specified in Section 1.1(a).
     “Registered Intellectual Property Rights” shall mean all United States,
international and foreign: (i) Patents, including applications therefor;
(ii) registered Trademarks, applications to register Trademarks, including
intent-to-use applications, or other registrations or applications related to
Trademarks; (iii) Copyright registrations and applications to register
Copyrights; (iv) Mask Work registrations and applications to register Mask
Works; and (v) any other Intellectual Property Rights that is the subject of an
application, certificate, filing, registration or other document issued by,
filed with, or recorded by, any state, government or other public legal
authority at any time.
     “Representatives” shall mean officers, directors, employees, attorneys,
accountants, advisors, agents, distributors, licensees, shareholders,
subsidiaries and lenders of a party. In addition, all Affiliates of Seller shall
be deemed to be “Representatives” of Seller.
     “Resolutions” shall have the meaning specified in Section 4.2(a)(iii).
     “Restricted Territory” shall have the meaning specified in Section
7.12(a)(iii).
“Retained Marks” shall have the meaning specified in Section 7.10(a)
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Seller” shall mean VasCon, LLC, a Delaware limited liability company.
     “Seller Benefit Plans” shall have the meaning specified in Section 4.21.
     “Seller Claims” shall have the meaning specified in Section 1.1(m).
     “Seller Contracts” shall have the meaning specified in Section 1.1(k).
     “Seller and Members Disclosure Schedule” shall have the meaning specified
in Article 4.

 



--------------------------------------------------------------------------------



 



     “Seller Intellectual Property” means all Intellectual Property owned,
exclusively licensed to, held for the benefit of, or otherwise controlled by
Seller.
     “Seller Intellectual Property Rights” means all Intellectual Property
Rights related to Seller Intellectual Property.
     “Seller Phantom Plan” shall mean the VasCon 2005 Incentive Plan.
     “Seller Phantom Units” shall mean all outstanding units, whether vested or
unvested, granted, awarded or issued from or under the Seller Phantom Plan.
     “Seller Products” shall mean all products and services manufactured, made,
designed, maintained, supported, developed, sold, licensed, marketed, or
otherwise distributed or provided (or planned or envisioned to be manufactured,
made, designed, maintained, supported, developed, sold, licensed, marketed, or
otherwise distributed or provided) by or for Seller (including all versions and
releases thereof, whether already distributed or provided, under development,
planned or conceived, or otherwise), together with any related materials,
information or data, including, without limitation, the names, numbers (e.g.,
part numbers) and packaging associated with such products and services..
     “Seller Registered Intellectual Property Rights” shall have the meaning
specified in Section 4.17(a).
     “Seller’s Board” means the board of directors of Seller.
     “Seller’s Basket” shall have the meaning specified in Section 11.5(a).
     “Shares” shall have the meaning specified in Section 2.1(a)(i)(2).
     “Subsidiary” shall mean, any direct or indirect subsidiary of an Entity.
     “Survival Date” shall have the meaning specified in Section 11.1.
     “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount and any interest
on such penalty, addition to tax or additional amount, imposed by any Tax
Authority.
     “Tax Authority” means Governmental Authority responsible for the
imposition, assessment or collection of any Tax (domestic or foreign).
     “Tax Return” shall mean any return, statement, declaration, notice,
certificate or other document that is or has been filed with or submitted to, or
required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection or

 



--------------------------------------------------------------------------------



 



payment of any Tax or in connection with the administration, implementation or
enforcement of or compliance with any Legal Requirement related to any Tax.
     “Trade Secrets” shall mean all rights in or to trade secrets under
applicable law and other rights in know-how and confidential or proprietary
information.
     “Trademark Assignment” shall have the meaning specified in Section 3.2(c).
     “Trademarks” shall mean any and all trademarks, service marks, logos, trade
names, corporate names, Internet domain names and addresses, and all goodwill
associated therewith throughout the world.
     “Transaction” shall mean, collectively, the transactions contemplated by
this Agreement.
     “Transaction Agreements” shall mean this Agreement and all other
agreements, certificates, instruments, documents and writings delivered by
Purchaser, Purchaser Sub and/or Seller in connection with the Transaction.
     “Transferred Employees” shall have the meaning specified in Section 8.1.
     “Transfer Taxes” shall mean all federal, state, local or foreign sales,
use, transfer, real property transfer, mortgage recording, stamp duty,
value-added or similar Taxes that may be imposed in connection with the transfer
of Purchased Assets or assumption of Assumed Liabilities, together with any
interest, additions to Tax or penalties with respect thereto and any interest in
respect of such additions to Tax or penalties.
     “Voting Agreement” shall have the meaning specified in the recitals.
     “WARN Act” shall have the meaning specified in Section 4.20(e).
     “Working Capital” shall have the meaning specified in Section 2.2(b)(i).

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  Certain Definitions
Exhibit 2.1(c)
  Escrow Agreement
Exhibit 3.2(a)
  General Assignment and Bill of Sale
Exhibit 3.2(b)
  Assignment and Assumption
Exhibit 3.2(c)(i)
  Trademark Assignment
Exhibit 3.2(c)(ii)
  Patent Assignment
Exhibit 3.2(e)(1)
  FIRPTA Notification Letter
Exhibit 3.2(e)(2)
  FIRPTA Notification Letter Statement to Members
Exhibit 3.2(f)
  Notice to Internal Revenue Service
Exhibit 9.1(d)
  Landlord Estoppel (Real Property Lease)
Exhibit 9.1(e)
  Opinion of Seller’s and Members’ Counsel
Exhibit 3.2(k)
  Member/Key Employee Offer Letter(s)
Exhibit 3.2(l)
  Non-competition Agreement
Exhibit 3.3(g)
  Registration Rights Agreement
 
   
Schedule 1.1(a)
  Receivables
Schedule 1.1(b)
  Inventory
Schedule 1.1(c)
  Machinery and Equipment
Schedule 1.1(d)
  Personal Property
Schedule 1.1(f)
  Leased Real Property
Schedule 1.1(g)
  Personal Property Leases
Schedule 1.1(h)
  Intellectual Property
Schedule 1.1(i)
  Deposits and Advances
Schedule 1.1(j)
  Rebates and Credits
Schedule 1.1(k)
  Seller Contracts
Schedule 1.1(l)
  Governmental Approvals
Schedule 1.1(m)
  Claims
Schedule 1.2(d)
  Excluded Personal Property
Schedule 1.2(h)
  Excluded Contracts
Schedule 2.1(b)
  Internal Products
Schedule 4
  Seller and Members Disclosure Schedule
Schedule 4.3(a)
  Seller Members
Schedule 4.5(e)
  Notices
Schedule 4.7(c)
  Accounts Payable
Schedule 4.15
  Encumbrances
Schedule 4.17(m)
  Seller Contracts Affecting Intellectual Property Rights
Schedule 4.25(b)
  Seller Governmental Approvals Pursuant to Environmental and Safety Laws
Schedule 4.32
  Bank Accounts
Schedule 5
  Purchaser Disclosure Schedule
Schedule 5.3
  Notices
Schedule 8.1
  Transferred Employees

 